Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 1 of 60 PageID #: 4096




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:16-CV-00024-CHB

  PHOENIX PROCESS
  EQUIPMENT COMPANY                                                                   PLAINTIFF

  VS.

  CAPITAL EQUIPMENT
  & TRADING CORPORATION, et al.                                                   DEFENDANTS

                                     MEMORANDUM OPINION
                                         AND ORDER

          This trade secret litigation has been plagued by discovery disputes for the better part of

  three years. Most recently, the parties have filed lengthy motions to compel. Plaintiff Phoenix

  Process Equipment Company (“Phoenix”) says in its sixty-two-page motion that Defendants

  Capital Equipment & Trading Corporation, et al., (“Defendants”) are improperly withholding or

  destroying information and documents. (DN 182). Defendants say in their thirty-nine-page motion

  that Phoenix has not provided complete and proper responses to their discovery requests. (DN

  185). Both parties have also filed motions to seal (DN 181; DN 183; DN 191; DN 202) and motions

  for leave to file excess pages (DN 184; DN 192; DN 195; DN 198; DN 200). These motions were

  referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A). (See DN 4; DN 117). Fully

  briefed, they are ripe for disposition.

                                            I. BACKGROUND

         Phoenix is a Kentucky-based company that designs, engineers, manufactures, and services

  machinery and equipment that recycles water and other materials used to wash coal. In 2009,

  Phoenix entered into a distribution agreement that granted Capital Equipment and Technology

  Corporation (“Technology Corp.”) an exclusive territory to market and sell Phoenix’s products. In
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 2 of 60 PageID #: 4097




  2012, Phoenix thought it was renewing its distribution agreement with Technology Corp. but

  instead entered into a new agreement with Capital Equipment and Trading Corporation (“Trading

  Corp.” or “CETCO” or “CE&T Corp.”).1 Phoenix claims that at some point after entering into the

  2012 agreement, it obtained information that Coralina Engineering, LLC (“Coralina”) and

  Electrogorsk Metal Factory (“Elemet”) were selling and distributing products very similar to

  Phoenix’s in the region covered by its distribution agreement with Trading Corp.2

          Based on this information, Phoenix initiated this lawsuit against Technology Corp.,

  Trading Corp., Coralina, Elemet, and Alexander Chudnovets (“Mr. Chudnovets”) in November of

  2015.3 (See DN 1-2). Several of Phoenix’s claims were previously dismissed by the District Judge.

  (See DN 57; DN 75). Remaining are its claims of breach of contract (Count I) and violation of the

  Kentucky Uniform Trade Secrets Act (KUTSA) (Count III). (See DN 40, at ¶¶ 32-36, 41-45).

  Phoenix further alleges that Trading Corp. and Coralina are “alter-ego” companies because Mr.

  Chudnovets served as CEO and on the board of directors at Trading Corp. and was the sole member

  of Coralina and because the two companies share employees and offices. (Id., at ¶¶ 18-20, 25-28).

          Discovery has been a contentious and fragmented process. The undersigned and the former

  magistrate judge in this case have held at least eight discovery-dispute conferences. (See DN 97;

  DN 104; DN 142; DN 150; DN 157; DN 164; DN 166; DN 180). Due to the multitude of disputes




          1
             Phoenix’s Motion to Compel refers to Defendant Capital Equipment and Trading Corporation as
  “CETCO Trading;” whereas, Defendants’ Motion to Compel identifies this entity as “CE&T Corp.” For purposes of
  this motion, the Court will simply refer to Defendant Capital Equipment and Trading Corporation as Trading Corp.,
  but in doing so, makes no statement as to the Defendants’ names related to Phoenix’s alter-ego claims.
         2
           For a more comprehensive summary of the facts in this case, please see the undersigned’s Opinion filed
  on March 19, 2019 (DN 127) or the District Judge’s Opinion filed on January 13, 2017 (DN 57).
          3
              The Court will collectively refer to Technology Corp., Trading Corp., Coralina, and Alexander
  Chudnovets as “Defendants” for purposes of these motions since they are all represented by the same counsel unless
  it is necessary to distinguish between specific discovery requests and objections.


                                                          2
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 3 of 60 PageID #: 4098




  mounting earlier in the litigation, the Court granted Phoenix leave to file a motion to compel. (DN

  119). The Court issued a Memorandum Opinion and Order (“Opinion”) on March 19, 2019,

  granting Phoenix’s motion in part and requiring Defendants to supplement their responses to

  several discovery requests. (DN 127).

          Unfortunately, the parties’ discovery disputes persisted. Although the Court repeatedly

  encouraged the parties to compromise and resolve their issues without judicial intervention, they

  could not do so. (See, e.g., DN 137; DN 150). Fact discovery closed on January 31, 2020. After

  unsuccessful settlement negotiations (DN 178), the Court again granted the parties leave to file

  discovery motions (DN 180). Now, Phoenix (DN 182) and Defendants (DN 185) have filed

  motions to compel, with accompanying motions for leave to file excess pages (DN 184; DN 192;

  DN 195; DN 198; DN 200).4

                                                  II. STANDARD

          Trial courts have wide discretion in dealing with discovery matters. See S.S. v. E. Ky. Univ.,

  532 F.3d 445, 451 (6th Cir. 2008); Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir.

  1981). The “scope of discovery” encompasses “any nonprivileged matter that is relevant to any

  party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1).

  Relevance is construed broadly to include “any matter that bears on, or that reasonably could lead



            4
              Defendants timely filed their motion for leave to exceed page limitations (DN 184) on the same day they
  filed their motion to compel. Phoenix, on the other hand, didn’t request leave to file excess pages until almost a
  month after it filed its 62-page motion to compel. (DN 195). Phoenix commented in its motion that it needed to
  exceed the relevant page limits by thirty-seven pages because of the “multitude of issues the Magistrate Judge asked
  the parties to address in said Motion.” (DN 195). While the Court asked Phoenix to include its request to extend its
  rebuttal expert witness deadline in its motion to compel, such argument only comprises six pages of Phoenix’s sixty-
  two-page motion. Otherwise, much of Phoenix’s Motion is repetitive, stating and then restating its three main
  arguments in the introduction, background, and analysis sections. (DN 182).
            Verbosity does not necessarily equate to persuasion. The page limits imposed by the Local Rules encourage
  the parties to be focused and concise in their arguments to allow the Court to swiftly resolve motions. Although the
  Court disapproves of Phoenix’s tardy request for excess pages, it will grant all parties’ motions for leave to file
  excess pages (DN 184; DN 192; DN 195; DN 198; DN 200) in the interest of moving this case forward and
  comprehensively resolving all remaining discovery issues in this Opinion.

                                                           3
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 4 of 60 PageID #: 4099




  to other matter that could bear on” any party’s claim or defense. Oppenheimer Fund, Inc. v.

  Sanders, 437 U.S. 340 (1978) (citation omitted). In analyzing proportionality, the Court must

  consider the need for the information sought based upon “the importance of the issues at stake in

  the action, the amount in controversy, the parties’ relative access to relevant information, the

  parties’ resources, the importance of discovery in resolving the issues, and whether the burden or

  expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

         Federal Rule of Civil Procedure 37 allows a party to move for an order compelling

  disclosure or discovery when “a party fails to answer an interrogatory submitted under Rule 33”

  or “fails to produce documents . . . as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(iii), (iv).

  Under Rule 37, an “evasive or incomplete disclosure, answer, or response must be treated as a

  failure to disclose, answer, or respond.” Id. (a)(4).

                         III. PHOENIX’S MOTION TO COMPEL (DN 182)

         Phoenix’s Motion carries two components. First is its Motion to Compel, setting forth three

  main issues: (1) Defendants’ failure to comply with the Court’s March 19, 2019 Opinion

  compelling discovery; (2) Defendants’ boilerplate objections and refusal to produce documents

  responsive to Phoenix’s second set of discovery requests; and (3) Defendants’ failure to provide a

  timely privilege log. Phoenix seeks Defendants be sanctioned for their “repeated refusals to

  comply with Phoenix’s relevant Discovery Requests.” (DN 182, at p. 53). The second component

  involves Phoenix’s issues with expert discovery. Phoenix seeks permission to designate a rebuttal

  expert and requests Defendants be compelled to respond to its expert discovery requests. (Id. at p.

  54).

         Defendants make several broad claims as to why Phoenix’s Motion to Compel should be

  denied. They claim Phoenix has not met its initial burden of proving relevance by failing to attach



                                                     4
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 5 of 60 PageID #: 4100




  the disputed discovery requests and responses and that Phoenix has failed to provide the alleged

  ample evidence supporting its claims that responsive documents exist. (Id. at pp. 8-9). Phoenix’s

  Motion should also be denied, according to Defendants, because Phoenix mischaracterized the

  evidence, made unsupported, conclusory statements, failed to serve sealed exhibits on Defendants,

  and improperly disclosed information designated as confidential.5 (Id. at pp. 10-16). The Court

  will address Defendants’ broad arguments while analyzing the specific discovery responses that

  Phoenix feels are inadequate.

                                                  A. Fact Discovery

               1. Defendant’s Failure to Comply with the Court’s March 19, 2019 Opinion

           In March of 2019, the undersigned issued an Opinion, granting in part and denying in part

  a motion to compel filed by Phoenix. (DN 127). This Opinion required Defendants to supplement

  their responses to Interrogatory (“INT”) Nos. 5 and 13 and Request for Production (“RFP”) No. 8

  to Trading Corp.; INT No. 7 and RFP Nos. 3, 4, and 6 to Coralina; and INT Nos. 6 and 7 and RFP

  Nos. 3 and 4 to Mr. Chudnovets. (Id. at p. 39). The Court also rejected Defendants’ assertions that

  they should not be required to respond to INT No. 7 and RFP Nos. 3, 4 and 14 to Coralina and

  RFP Nos. 3 and 5 to Mr. Chudnovets because producing such information or documents could

  subject them to civil or criminal liability in Russia. (Id.).

           These discovery requests sought information or documents relating to Coralina’s sale of

  equipment to third parties within “the territory” specified in the 2009 and 2012 distributor



           5
             Not only did Phoenix fail to serve sealed exhibits to its Motion and Reply on Defendants, it also failed to
  provisionally file these sealed exhibits in the record with its Motions to Seal. The Court ordered Phoenix to comply
  with this District’s administrative rules on sealed exhibits by electronically filing Exhibits 2, 4, and 6 to its Motion
  to Compel and Exhibits 2 and 3 to its Reply under provisional seal. (DN 205). While Phoenix complied with the
  Court’s Order, it failed to appropriately label the sealed exhibits to correspond with the numbered exhibits in its
  Motion to Compel and Reply. These failures prolonged adjudication of Phoenix’s motion to compel.
           Regardless, the Court will grant all pending motions to seal (DN 181; DN 183; DN 191; DN 202) related to
  this motion practice.

                                                             5
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 6 of 60 PageID #: 4101




  agreements, including descriptions of the equipment, its manufacturer, model number, serial

  number, the date sold, and the seller and purchaser of the equipment. (DN 119-3, at pp. 5, 20).

  These requests also sought contracts, assignments, transfers of ownership, sales of stock, and

  communications between Coralina and Trading Corp. and Coralina and the other Defendants that

  evidence a business or financial relationship or involve the sale of equipment within the territory.

  (Id. at pp. 5, 19, 20, 26; DN 119-4, at pp. 27-28).

         Phoenix claims that Defendants are either withholding or have destroyed additional

  responsive documents in violation of the Court’s Opinion. (DN 182, at pp. 25-26). Defendants

  explain that they have supplemented their responses and document production on five occasions

  since then. (DN 193, at p. 5). Defendants have further represented to Phoenix that they have

  produced all responsive documents in their possession, custody, and control or have certified that

  no additional documents exist. (Id. at p. 6). To support these assertions, Defendants highlight that:

  (1) Hurricane Harvey destroyed many documents in Trading Corp.’s Houston office; (2)

  Technology Corp. ceased doing business in 2011; and (3) Coralina’s “standard practice” is to retain

  communications for two years and contracts for five years. (Id.).

         Oftentimes during discovery, one party will claim that the production made by the other

  party is “so paltry that there must be more that has not been produced or that was destroyed.”

  Hubbard v. Potter, 247 F.R.D. 27, 29 (D.D.C. 2008). Ordinarily the representation of the

  responding party’s attorney that no additional documents exist “is sufficient to defeat a motion to

  compel absent credible evidence that the representation is inaccurate.” Snyder v. Fleetwood RV,

  Inc., No. 2:13-cv-1019, 2016 WL 339972, at *6 (S.D. Ohio Jan. 28, 2016); see also MRM Rest.

  Grp., LLC v. Frontline Ins. Unlimited Co., 3:20cv1872-MCR-HTC, 2020 WL 5881050, at *3

  (N.D. Fla. May 29, 2020) (citing Harris v. Koenig, 271 F.R.D. 356, 370 (D.D.C. 2010)). Credible



                                                    6
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 7 of 60 PageID #: 4102




  evidence is more than mere speculation that additional discovery exists. Snyder, 2016 WL 339972,

  at *6; Hubbard, 247 F.R.D. at 29. The moving party must demonstrate that the documents

  previously produced “permit a reasonable deduction that other documents may exist or did exist

  and have been destroyed.” Hubbard, 247 F.R.D. at 29 (citing Zubulake v. UBS Warburg LLC, 217

  F.R.D. 309, 313 (S.D.N.Y. 2003)). Credible evidence might include presentation of responsive,

  but withheld, documents that the moving party obtained from another source or testimony

  demonstrating knowledge of the existence of responsive documents. See id. (collecting cases).

                     a. Documents Relating to Belt Filter Press and Equipment Sales

          Phoenix claims that Defendants responded to requests seeking information related to

  Defendants’ sales and purchases of equipment from entities other than Phoenix by producing a

  spreadsheet listing twenty-five Elemet-manufactured belt filter presses. (DN 182, at p. 26).

  Phoenix offers three reasons why it believes additional responsive documents exist or existed

  beyond this extremely limited production. (Id. at p. 27). First, because Defendants have produced

  ample documents relating to purchases and sales with Phoenix during the relevant time period,

  Phoenix reasons that documents relating to Defendants’ purchases and sales with other entities

  should exist as well. (Id.). Next, Phoenix states that Defendants’ earlier indications that production

  would violate their non-disclosure agreement with Elemet or would violate Russian law suggest

  that such documents exist or existed. And lastly, Phoenix argues Defendants are withholding

  documents based on their representations in June of 2019 that they were still working to produce

  their contracts with Elemet but then never produced such contracts. Phoenix references deposition

  testimony from Maria Gordon (“Ms. Gordon”),6 stating that the manuals associated with three

  Elemet-manufactured belt filter presses were mailed to Coralina’s office. This allegedly


          6
            Maria Gordon, formerly Maria Roberson, testified both individually and as Trading Corp.’s corporate
  representative. (See DN 193, p. 9 n. 7-8).

                                                          7
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 8 of 60 PageID #: 4103




  demonstrates that these manuals and similar responsive documents were in Coralina’s possession

  at the time litigation in this case was anticipated. (Id. at p. 31).

          Defendants respond that in addition to the Excel spreadsheet, their fourth supplemental

  production included additional contracts and purchase orders involving the sale of belt filter

  presses and related parts with Trading Corp., Coralina, and Elemet. (DN 193, at p. 20). Defendants

  explain that they have now produced the materials that they previously feared would create

  Russian liability and violate their non-disclosure agreements with Elemet. (Id. at p. 21).

  Defendants further explain that documents with entities other than Phoenix were not maintained

  because those parties had not filed suit against Defendants. (Id. at pp. 23-24). In other words,

  Defendants claim they were not on notice to maintain each communication and document ever

  exchanged in the course of business simply because Phoenix filed a lawsuit. (Id. at p. 24).

  Phoenix’s mere conjecture, Defendants argue, does not permit a reasonable deduction that

  responsive documents exist or are being improperly withheld. (Id.).

          In reply, Phoenix cites to and attaches deposition testimony from Ms. Gordon discussing a

  ten-million-dollar sale of Elemet equipment from Trading Corp. to DTEK, an unrelated third party,

  in August of 2014. (DN 199, at pp. 4-5). Phoenix claims that despite Ms. Gordon’s testimony that

  Trading Corp. and Coralina worked together to fulfill this sales contract, Defendants have

  produced only the contract and purchase order but no emails or other documents relating to this

  project. (Id.). These documents or communications, Phoenix asserts, should not have been

  destroyed by Coralina’s document destruction policy. (Id.). Phoenix further emphasizes that

  Defendants did not have a duty to preserve each and every communication or document ever

  exchanged with others but that they were on notice to preserve each and every document and

  communication relating to the Defendants’ assisting Elemet with developing copies of Phoenix’s



                                                      8
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 9 of 60 PageID #: 4104




  belt filter presses; their alter-ego relationship with each other; and any violations of the parties’

  distributor agreements, including the purchase of Elemet or other non-Phoenix belt filter presses

  and the sale of non-Phoenix equipment to third parties. (Id. at pp. 8-9).

           First,   Phoenix       misrepresents       that       Coralina   never     mentioned       its   document

  retention/destruction policy until September 27, 2019. Coralina, in fact, disclosed this policy one

  year earlier when it responded to Phoenix’s first motion to compel. (See DN 120, at p. 30).7 While

  Defendants should have mentioned Coralina’s policy when responding and objecting to Phoenix’s

  initial discovery requests, Phoenix clearly had knowledge of this policy since September of 2018

  and cannot disprove Coralina’s objection on this basis. Coralina certainly cannot produce

  documents that were destroyed due to this policy, just as Trading Corp. cannot produce documents

  that were destroyed by Hurricane Harvey.

           But the question that remains is whether Coralina’s “standard practice” was applied here.

  Defendants admit that once Phoenix filed suit, they were on notice to maintain their

  communications and documents exchanged with Phoenix and allege they satisfied this obligation.

  Based on the allegations in Phoenix’s Complaint, however, Defendants should have maintained

  more than this narrow category of documents. Phoenix’s Complaint alleged that Defendants

  reverse engineered Phoenix’s machines and equipment by pirating its confidential designs,

  information, and trade secrets and that Elemet began manufacturing machines and equipment

  nearly identical to Phoenix’s products. (Id. at ¶ 20). It further alleged that Trading Corp., through

  its alter ego Coralina, directly violated its distributor agreements with Phoenix by marketing,

  distributing, and selling Elemet’s pirated machines and equipment. (Id. at ¶ 20). These allegations


           7
             The Response stated: “Coralina’s standard corporate practice is to only retain communications for two (2)
  years and only retain contracts for five (5) years. Accordingly, because Phoenix filed this lawsuit more than five (5)
  years after Technology was dissolved, Coralina has provided the only relevant documents it still has in its
  possession.”

                                                             9
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 10 of 60 PageID #: 4105




   put Defendants on notice in December of 2015 that, at the very least, documents relating to sales

   and purchases between Defendants and Elemet would be relevant to this action and should be

   maintained.

          As for Phoenix’s reference to Ms. Gordon’s deposition testimony and to missing

   communications between Trading Corp., Elemet, and DTEK, the Court agrees Phoenix is relying

   primarily on conjecture. But Phoenix has understandably resorted to conjecture in claiming that

   further responsive documents must exist due to Defendants’ constant objections to producing

   documents over the past several years. The documents Phoenix seeks are undoubtedly relevant to

   its claims and proportional to the needs of this case because Phoenix’s Complaint identified Elemet

   and alleged that Trading Corp.’s business relationship with Elemet violated Phoenix and Trading

   Corp.’s distribution agreements. (DN 1-2, at ¶ 19).

          Based on this discussion, the Court will require Coralina and Trading Corp. to provide

   sworn declarations that no additional documents exist or existed but were destroyed. If documents

   were destroyed, Coralina and Trading Corp. shall detail how and why specific documents were

   destroyed and why they do not exist in electronic format. Phoenix may submit an additional

   interrogatory to Coralina regarding its document destruction policy generally, and as applied to

   responsive documents in this litigation, within seven days entry of this Opinion. Coralina will then

   have seven days to respond and is prohibited from asserting boilerplate objections.

                          b. Documents Relating to Spare and Lost Part Sales

          Phoenix believes Defendants are also withholding documents relevant to “lost part sales”

   based on a decline in Phoenix’s replacement part sales in 2013. (DN 182, at p. 34). Specifically,

   because Phoenix’s spare part sales in the territory in 2011 and 2012 averaged $574,886.00 but

   dropped in 2013 to $63,105.00, Phoenix claims that documents demonstrating that Defendants



                                                   10
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 11 of 60 PageID #: 4106




   began buying these parts from other suppliers must exist. (Id.). According to Phoenix, “[t]he fact

   that [its] spare parts sales dropped significantly indicates that the Defendants began buying these

   parts from someone else.” (Id.).

          Defendants respond that Phoenix has failed to provide any evidentiary support for its belief

   that additional spare part sales information exists beyond what has been produced. (DN 193, at p.

   25). Defendants state that “other market factors” would explain why Phoenix saw a decrease in

   spare part sales and why their spreadsheet did not show more sales by Defendants. (Id.). Several

   of these market factors include the tendency and inclination for Russian end users to substitute

   domestically made equipment for imported equipment driven by threats of sanctions, the exchange

   rate for the US dollar against the ruble, and state policy of import substitution. (Id. at pp. 25-26).

   Phoenix’s assumptions, Defendants assert, fail to consider the other competitors in the territory.

   (Id. at p. 26). Even so, Defendants claim their experts have provided explanation as to why

   Phoenix’s part sales decreased during this time. (Id.).

          In reply, Phoenix highlights Defendants’ failure to identify end users of the parts in their

   spreadsheet and production of extremely limited documentation relating to these sales. (DN 199,

   at pp. 10-11). Phoenix further asserts that the issue isn’t that its part sales should not have

   significantly declined but is whether another manufacturer, such as Elemet, was providing these

   parts. (Id. at p. 11). And, Phoenix continues that if the parts were being purchased from Elemet,

   the alleged market factors Defendants identified would not have affected sales. (Id.).

          The spreadsheet Phoenix produced that allegedly reflects a decrease in lost-part sales is

   difficult to decipher. It appears that this spreadsheet only reflects part sales by Elemet to unknown

   purchasers. It does not list part sales between Phoenix and Trading Corp. in the territory or

   demonstrate that Phoenix’s part sales decreased starting in 2013. This spreadsheet does not



                                                    11
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 12 of 60 PageID #: 4107




   constitute credible evidence that Phoenix’s lost part sales in the territory decreased in 2013 that

   would create an inference that Defendants are withholding or destroyed relevant documents.

          Yet Defendants’ arguments regarding “other market factors” as an excuse for non-

   production are not persuasive. These market factors do not eliminate Defendants’ obligation to

   produce documents of lost part sales and purchases with other entities in the territory during the

   relevant period. This information is relevant to one of the primary allegations in this case – that

   Trading Corp. violated its agreements with Phoenix by conducting transactions with other entities

   in the designated territory. Defendants are therefore directed to supplement the spreadsheet to

   identify the purchaser and end users of the lost part sales and to produce any existing documents

   related to such sales. If Defendants do not have such information, they must submit a sworn

   declaration detailing why.

          c. Documents Relating to Business and Financial Relationships Between the Parties

          Phoenix cites to several documents it believes establish that further documentation relating

   to the business and financial relationships between the parties relevant to its alter-ego theory are

   being withheld. First, Phoenix claims that Defendants produced documents showing that Coralina

   sold 18.88% of its assets to Elemet for 30,780,000 rubles based upon a corporate resolution dated

   June 9, 2009 and that an earlier corporate resolution between the two approved the purchase of an

   apartment in Elektrogorsk, the city in which Elemet is owned. (DN 182, at p. 36). Despite these

   corporate resolutions, Defendants have produced no transfers of assets or stock, no contracts, and

   no further communications relating to this relationship. Next, to support that a substantial business

   relationship between Coralina and Elemet exists, Phoenix cites to an article in Coal Magazine,

   where Elemet’s CEO allegedly stated that Coralina originally owned Elemet and supplied Elemet

   with technology to assist with its startup. Lastly, Phoenix points to Ms. Gordon’s testimony that



                                                    12
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 13 of 60 PageID #: 4108




   Trading Corp. made payments to Coralina relating to the assistance Coralina employees provided

   to Trading Corp. employees “from time to time” and that she had the ability to generate a report

   showing all payments Trading Corp. made to Coralina for these services. (Id. at p. 37). Phoenix

   says Defendants have not produced these payment documents or the report Ms. Gordon referenced.

          Defendants take issue with the evidence Phoenix submits, claiming that Phoenix failed to

   attach the alleged corporate resolution and deposition testimony as exhibits and that the translation

   of the “Coal Magazine” article is unauthenticated and unreliable under Federal Rule of Evidence

   604. (DN 193, at p. 27). As to Ms. Gordon’s testimony, Defendants assert that they were not

   required to create a Quickbooks report as to payments between Trading Corp. and Coralina to

   satisfy Phoenix’s discovery requests. (Id. at p. 29). Defendants further respond that they have

   produced evidence of the financial relationship between the two entities by producing thousands

   of pages of purchase orders and agreements. (Id.). None of this evidence, Defendants claim, shows

   that they have or had additional documents concerning the business and financial relationships

   between defendants in this lawsuit. (Id.).

          Phoenix replies that Defendants do not deny that such documents exist but, instead, attack

   Phoenix’s evidence on procedural technicalities. (DN 199, at pp. 11-12). Phoenix contests

   Defendants’ response that thousands of pages of purchase orders and agreements between Trading

   Corp. and Coralina were produced because such documents merely demonstrate that the parties

   purchased and sold equipment to and from each other. (Id. at p. 13). Phoenix clarifies that it is

   seeking documents demonstrating that Trading Corp. purchased labor from Coralina and

   extensively utilized Coralina’s employees as its own, as proved by Ms. Gordon’s testimony. (Id.).

          As an initial matter, the Federal Rules of Evidence do not bar the Court’s consideration of

   the translated corporate resolution and Coal Magazine article. Several courts have addressed



                                                    13
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 14 of 60 PageID #: 4109




   whether exhibits containing hearsay can be considered when adjudicating discovery motions and

   concluded that concerns about admissibility are not significant at the discovery stage. See, e.g.,

   EmployBridge, LLC v. Riven Rock Staffing, LLC, Civ. No. 16-833 WJ/KK, 2017 WL 4271329, at

   *3 (D.N.M. Jan. 26, 2017) (citing Arista Records, LLC v. Does 1-27, 584 F. Supp.2d 240, 254-56

   (D. Me. 2008) (Federal Rules of Evidence are not applicable to discovery motions); Rogers v.

   Quality Carriers, Inc., No. 4:15-CV-22-JD-JEM, 2016 WL 3413766, at *2 (N.D. Ind. June 21,

   2016) (citing Coan v. Nightingale Home Healthcare, Inc., No. 1:05-CV-0101-DFH-TAB, 2005

   WL 1799454, at *1 n. 1 (S.D. Ind. June 29, 2005) (denying motion to strike hearsay and noting

   that “[a]t this preliminary stage and for these preliminary purposes, plaintiffs need not come

   forward with evidence in a form admissible at trial.”)). It follows that Defendants’ concerns in this

   case with the authentication of Phoenix’s translated exhibits are unfounded at this juncture. See,

   e.g., Reliastar Life Ins. Co. v. Laschkewitsch, No. 5:13-CV-210-BO, 2013 WL 12144047, at *2

   (E.D.N.C. Nov. 1, 2013) (“The fact that the information may not ultimately be admissible at trial

   does not negate its discoverability[.]”) (citing Frank Betz Assoc., Inc. v. Jim Walter Homes, Inc.,

   226 F.R.D. 533, 536 (D.S.C. 2005) (standard for whether to allow motion to compel discovery not

   limited by whether the information is admissible under the rules of evidence.)). Since the issue at

   this stage is discoverability, not admissibility, Phoenix was not required to authenticate its

   translations of the Coal Magazine article or the corporate resolution it submits in support of its

   claim that additional responsive documents exist.8

            Defendants claim the corporate resolutions and Coal Magazine article are inaccurate but

   fail to elaborate. The translation of the Coal Magazine article describes an interview with Elemet’s



            8
              The Court makes no findings as to whether these exhibits will be considered admissible if attached to a
   dispositive motion or if presented during trial.


                                                            14
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 15 of 60 PageID #: 4110




   General Director, Mr. Ksenofontov, where he noted that until 2013, “Coraline Engineering” was

   the exclusive line supplier of products to Elemet and did so under the trademark CETCO. (DN 12-

   6, at p. 15). The translation of the corporate resolution from June 30, 2009 references a

   “Partnership” involving Coralina that made a sale of business property to Elemet. (See DN 206-

   2). These documents demonstrate business connections between Trading Corp., Coralina, and

   Elemet over several years, which is a key issue in this case. (See DN 1-2, at ¶¶ 5, 17-18, 21

   (Phoenix’s alter-ego allegations)).

            As for Ms. Gordon’s deposition testimony, Phoenix cited to “Dep. Of Maria [Gordon],

   Vol. 2, at 89-92,” but failed to attach the testimony.9 Defendants, however, attached Ms. Gordon’s

   relevant testimony to its Response. (DN 193-19). During the deposition, Phoenix’s counsel asked

   Ms. Gordon whether a report could “be generated from CETCO Trading’s QuickBook reports [sic]

   such a report showing all the payments that CETCO Trading made to Coralina Engineering?” to

   which Ms. Gordon responded: “Yes.” (Id. at p. 7). Following up, Phoenix’s counsel inquired

   whether Ms. Gordon would “have the ability to do that from [her] CETCO Trading computer in

   Jamaica,” to which Ms. Gordon again responded: “Yes.” (Id.).

            Defendants are correct that Ms. Gordon’s mere reference to being able to generate a report

   showing all payments Trading Corp. employees made to Coralina for employment services did not

   require the creation of such a report. See Snyder, 2016 WL 339972, at *6. But Ms. Gordon’s

   testimony generates an inference that there are likely documents or data available evidencing the

   financial transactions from which Ms. Gordon could create the discussed report. Ms. Gordon’s




             9
               Phoenix’s failure to produce the cited deposition testimony is perplexing considering the Court’s previous
   admonishment for this same behavior in its March 19, 2019 Opinion. (See DN 127, at p. 33 (“Although Phoenix
   states that ample evidence demonstrates the requested documents exist, it failed to attach most of this evidence to its
   Motion to Compel. [footnote omitted] Without this evidence, the Court cannot conclude that additional responsive
   documents exist regarding any relationship between Defendants and Cuna.”)).

                                                             15
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 16 of 60 PageID #: 4111




   testimony, combined with the translations of the corporate resolution and Coal Magazine article,

   permits the reasonable deduction that more responsive documents to these discovery requests exist

   that Defendants have not produced. Defendants, therefore, are required to conduct additional

   searches, including of Ms. Gordon’s computer, and produce responsive documents. Defendants

   are prohibited from asserting boilerplate objections. If Defendants still maintain that no responsive

   documents exist, they must submit sworn declarations with detailed explanations as to why their

   comprehensive searches do not yield responsive documents.

                         d. Communications Between and Amongst Defendants

          Phoenix next claims that Defendants have only produced one document responsive to its

   requests for communications between and amongst the Defendants. (DN 182, at p. 38). Phoenix

   finds it inconceivable that no emails exist between Defendants and Elemet since Defendants

   purchased 25 belt-filter presses from Elemet between 2010 and 2014 for millions of dollars and

   because it is cheaper and easier to send documents and communicate by e-mail. (Id. at p. 39).

   Phoenix cites to Ms. Gordon’s testimony that she communicated with Mr. Chudnovets and Vadim

   Novak (“Mr. Novak”), a Coralina employee, by email as evidence that email communications

   between the parties must exist. (Id.).

          Defendants again highlight that Phoenix failed to include the deposition testimony it

   references. (DN 193, at p. 30). Defendants further disagree with Phoenix’s characterization of such

   testimony, noting that Ms. Gordon only discussed that she had access to Trading Corp. emails

   saved from 2015 on her computer at home but does not know how far back those saved emails go.

   (Id. at pp. 30-31). Because Phoenix has offered only a theoretical possibility that additional

   documents exist or existed and has provided no evidence countering Defendants’ explanations for

   the gaps in production, Defendants argue Phoenix has not met its burden. (Id. at p. 31). Defendants



                                                    16
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 17 of 60 PageID #: 4112




   also claim that because the Court’s March 19, 2019 Opinion did not mention RFP No. 8 to

   Coralina, no additional response is necessary. (Id. at p. 30).

            First, the fact that the Court’s March 19, 2019 Opinion did not address RFP No. 8 to

   Coralina has no practical effect on this issue. The Court’s Opinion addressed RFP No. 10 to

   Trading Corp., which is identical to RFP No. 8 to Coralina, and essentially requests all email

   communications between the Defendants and their representatives regarding sales of equipment

   within the territory. (See DN 119-2, at p. 28; DN 119-3, at p. 23). It is unclear why Trading Corp.

   cannot produce the requested communications because they have not asserted a document

   destruction policy similar to Coralina’s. Nor is destruction via Hurricane Harvey a viable excuse

   here since Phoenix is expressly seeking email communications.

            Although Ms. Gordon did not mention communicating with Mr. Chudnovets or Mr. Novak

   by email as Phoenix alleges,10 she testified that she has access to whatever emails she saved since

   2015 on her CETCO Trading Computer. (DN 193-18, at p. 3). She indicated, however, that she

   did not know how far back the computer saved emails. (Id.). Ms. Gordon’s access to her work

   emails creates a reasonable inference that responsive emails may exist that have not been produced.

   The Court finds unbelievable that corporations conducting million-dollar equipment sales would

   rarely communicate by e-mail. Commonsense dictates that at least some email communications

   between the Defendants exist or existed relating to the purchase and sale of equipment within the

   territory. There is a difference between a requesting party’s pure speculation that more documents

   exist and a party’s reliance on commonsense, along with other evidence. Accordingly, Trading

   Corp. is required to fully respond to RFP No. 10, including a comprehensive search of the emails



            10
               Perhaps Ms. Gordon testified to this elsewhere in her deposition; unfortunately, Phoenix did not attach
   this testimony to its Motion. The Court, therefore, must rely on Ms. Gordon’s deposition testimony as produced by
   Defendants.

                                                            17
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 18 of 60 PageID #: 4113




   on Ms. Gordon’s CETCO Trading Computer.

                           e. Internal Communications Between the Parties

          Phoenix again references Ms. Gordon’s deposition testimony that she communicated with

   Mr. Chudnovets by email as evidence that Defendants have not produced internal communications.

   (DN 182, at pp. 39-40). Phoenix also identifies one email disclosed by Coralina in which Mr.

   Novak forwarded an email from a Phoenix employee to Mr. Chudnovets relating to the 2012

   distributor agreement, that was sent internally to Ksenia Ovchinnikova and copied to other

   employees. (Id. at p. 40). This email directed Ms. Ovchinnikova to change the name of the

   contracting party from CETCO Technology to CETCO Trading and stated that he would sign,

   scan, and send the agreement back to Mr. Novak. Phoenix finds it unfathomable that this email

   involving four Coralina employees is the only internal email that Coralina employees ever sent

   one another regarding business relationships with Phoenix, Elemet, or third-party end users of the

   equipment. (Id.). Phoenix also doubts Coralina’s document destruction policy since it did not

   appear to apply to the emails exchanged with Phoenix personnel. (Id. at p. 41).

          Defendants first note that Phoenix only cites to RFP Nos. 13-15 to Mr. Chudnovets in its

   Motion to Compel and that Mr. Chudnovets was not personally involved in communications

   between Defendants’ respective representatives. (DN 193, at p. 31). According to Defendants, they

   have diligently searched for responsive communications but haven’t located any likely because

   “many of the communications between Defendants’ respective representatives occurred either in

   person or via phone[.]” (DN 193, at p. 31). Defendants once more argue that outside of failing to

   attach, mischaracterizing evidence, and offering pure speculation, Phoenix has not submitted

   evidence that additional responsive documents exist or were improperly destroyed. (Id. at p. 33).

          By producing an email from a Phoenix employee to Mr. Chudnovets that copied other



                                                  18
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 19 of 60 PageID #: 4114




   Trading Corp./Coralina employees internally, Phoenix has carried its burden of producing credible

   evidence that more responsive documents likely exist or existed. (See DN 199-7). This email casts

   doubt on Defendants’ argument that responsive documents do not exist because the

   communications primarily occurred by phone or in person. However, because this argument is

   only directed at RFPs to Mr. Chudnovets, he alone will be required to comprehensively search for

   responsive documents. If after this search Mr. Chudnovets still maintains that not a single internal

   email exists between him, Ms. Gordon, Mr. Novak, and Mr. Wyzkowski related to the claims in

   this action, Mr. Chudnovets must provide a sworn declaration that he does not generally

   communicate by email and noting specific instances where employees communicated by phone or

   in person.

                           f. The “Relevant Period” for Discovery Responses

          Lastly, Phoenix is concerned with Defendants using the “Relevant Period” to define every

   discovery response. Phoenix believes it is entitled to discover sales of all Elemet-manufactured

   equipment through the present day in order to calculate its unjust enrichment damages under the

   KUTSA. (DN 182, at p. 42). Similarly, Phoenix thinks documents showing Coralina was

   purchased by Technology Corp. in 2006 and became an independent entity again in 2008 permit

   Phoenix to discover Mr. Chudnovets’ involvement in this transaction. (Id.).

          Defendants respond that this Court previously determined that May 2009 to June 30, 2016

   serves as a reasonable time frame for most of Defendants’ responses. (DN 193, at p. 33).

   Defendants explain that Phoenix’s requested deviations from this “Relevant Period” do not

   identify specific discovery requests and appear to be “nothing more than a thinly veiled attempt to

   relitigate this discovery issue[.]” (Id.). Regardless, Defendants find Phoenix’s requests meritless

   because Trading Corp. was not formed until March of 2009.



                                                   19
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 20 of 60 PageID #: 4115




          The Court’s March 19, 2019 Opinion found it was appropriate for Defendants to generally

   limit their responses to information and documents from May of 2009, when Phoenix entered into

   the first distributor agreement, to June 30, 2016, the latest effective date for the second distributor

   agreement. (DN 127, at p. 34). The undersigned, however, made several exceptions to this time

   frame for specific disputed requests. (See id. at pp. 35-37). In its current motion, Phoenix simply

   claims that documents from outside the “Relevant Period” are relevant to Phoenix’s alter-ego

   theory. While that may be true, Phoenix fails to identify which specific discovery requests it

   believes should extend beyond the “Relevant Period.” Phoenix has not supported its general

   request to expand the “Relevant Period,” and the Court will not require Defendants to supplement

   their responses on these grounds.

       2. Defendants’ Objections and Responses to Phoenix’s Second Set of Discovery Requests

          Phoenix propounded a second set of discovery requests following the Court’s March 19,

   2019 Opinion. Without identifying the substance of its requests, Phoenix claims Defendants have

   refused to produce any documents responsive to RFP Nos. 3, 7, and 10 to Trading Corp. and RFP

   Nos. 3, 4, and 7 to Coralina based on boilerplate objections and with no supporting facts. (DN 182,

   at p. 43). Because Defendants have not denied the existence of responsive documents to these

   requests, Phoenix seeks they be compelled to produce relevant documents. (Id.).

          Defendants respond that Phoenix is incorrectly using the Court’s earlier Opinion to try to

   overrule every objection by Defendants to its second discovery requests. (DN 193, at pp. 35-36).

   Phoenix’s failure to attach the relevant requests and objections to its Motion, Defendants assert,

   should bar consideration of its arguments. (Id.). Defendants further claim that Phoenix failed to

   prove the requested documents are relevant, appropriate, or proper. (Id. at p. 36).

          In reply, Phoenix explains that although it did not attach the relevant requests to its Motion,



                                                     20
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 21 of 60 PageID #: 4116




   it accurately quoted the relevant requests. (DN 199, at p. 16). Phoenix further claims that while

   Defendants have now explained the reasoning behind their objections, they cannot amend their

   discovery responses through motion practice. (Id.). Since baseless, unexplained objections are not

   grounds for failing to answer discovery requests, Phoenix maintains that Defendants should be

   required to fully and completely respond. (Id.).

           It is well-established that the party seeking discovery be compelled bears the initial burden

   of proving the requested information is relevant. Hendricks v. Hazzard, No. 2:11-cv-399, 2013

   WL 4052873, at *3 (S.D. Ohio Aug. 12, 2013) (quoting Guinn v. Mount Carmel Health Sys., No.

   2:09-cv-0226, 2010 WL 2927254, at *5 (S.D. Ohio July 23, 2010) (add’l citations omitted)). But

   when the information sought “appears to be relevant, the party resisting production has the burden

   of establishing that the information either is not relevant or is so marginally relevant that the

   presumption of broad disclosure is outweighed by the potential for undue burden or harm.” Id.

   (citing Guinn, 2010 WL 2927254, at *5; Vickers v. Gen. Motors Corp., No. 07-2172 Ml/P, 2008

   WL 4600997, at *2 (W.D. Tenn. Sept. 29, 2008)).

           Both parties have acted deficiently with respect to Phoenix’s second set of discovery

   requests. Phoenix neither attached nor quoted the disputed discovery requests, and both its Motion

   and Reply are silent as to the relevancy of these requests. This Court has previously warned

   Phoenix regarding its failure to attach supporting evidence for its arguments.

           Yet Defendants have inappropriately relied on boilerplate objections and only provided

   more detailed objections in responding to Phoenix’s Motion.11 Defendants’ repeated reliance on

   boilerplate objections is particularly troublesome at this point in the litigation. While the Court’s



           11
              Disputes regarding these second set of RFPs could have been avoided had Defendants lodged the specific
   objections it now outlines in responding to Phoenix’s Motion to Compel in their responses to Phoenix’s discovery
   requests.

                                                          21
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 22 of 60 PageID #: 4117




   earlier discovery opinion was directed at specific discovery requests, the Opinion should have

   placed Defendants on notice that boilerplate objections were not appropriate. (See DN 127, at p.

   32 (“[I]f CETCO is still withholding existing documents responsive to these requests based on

   boilerplate objections (vague, overbroad, unduly burdensome, etc.), Defendants must produce

   these documents because they are relevant.”)).

          Not only are boilerplate objections not permitted under the Federal Rules, this District has

   commented that their usage is “nothing less than ‘a waste of effort and the resources of both the

   parties and the court.’” Burell v. Duhon, No. 5:18-CV-00141-TBR-LLK, 2019 WL 5260481, at

   *4 (W.D. Ky. Oct. 17, 2019) (quoting Wesley Corp. v. Zoom T.V. Products, LLC, No. 17-10021,

   2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018) (internal citation omitted)). One judge in this

   District deemed waived a defendant’s objections to discovery requests due to overreliance on

   boilerplate objections. See Mitchell v. Universal Music Grp. Inc., No. 3:15-CV-174-JHM, 2018

   WL 1573233, at *5 (W.D. Ky. Mar. 30, 2018) (overruled in part on other grounds) (noting that it

   is “high time” that the tradition of preserving boilerplate objections be ended).

          In this instance, the Court declines to deem waived Defendants’ objections due to their use

   of boilerplate language because both parties glaringly erred in their motion practice as to Phoenix’s

   second discovery requests. The Court instead will briefly evaluate each of the disputed requests.

          RFP No. 3 to both Trading Corp. and Coralina, requesting production of all documents

   relating to the loans reported on financial statements labeled Defendants 3974-4005, do not appear

   to be relevant. (See DN 193-7, at p. 6; DN 193-8, at p. 6). Neither Phoenix’s Motion nor Reply

   identifies or includes attachments of the financial statements labeled Defendants 3974-4005.

   Without this information or any supporting argument, the Court cannot ascertain the relevancy of

   such request, and Defendants will not be required to further respond.



                                                    22
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 23 of 60 PageID #: 4118




          The remainder of the disputed requests, however, are ostensibly relevant. RFP No. 7 to

   both Trading Corp. and Coralina request production of all receipts, contracts, communications,

   and other documents relating to the design of its logo, website, and other marketing materials from

   2009-present. RFP No. 4 to Coralina similarly requests production of all receipts, contracts,

   communications, and other documents relating to its purchase and/or use of the domain cetco.us

   from 2009-present. (DN 193-8, at pp. 6-7).

          Included in Trading Corp. and Coralina’s boilerplate objections is the argument that these

   requests seek documents “outside the Relevant Period.” (Id.). Again, although the Court found in

   its prior Opinion that May of 2009 to June 30, 2016 was generally an appropriate period for

   discovery requests in this case, exceptions could be warranted. As to these requests, the Court

   agrees with Phoenix that information dating back to May of 2009 could be relevant to its alter-ego

   liability claims. But the Court also heeds Defendants’ arguments that “other marketing materials”

   could encompass information beyond the scope of this litigation. Trading Corp. is therefore

   ordered to produce responsive documents to RFP No. 7, and Coralina is required to produce

   responsive documents to RFP Nos. 4 and 7, from May of 2009-present day, but limited to

   documents related to Phoenix’s claims regarding the business relationships between Defendants.

          Lastly, RFP No. 10 to Trading Corp. requested Defendants produce:

          All documents relating to the "assistance and facilitation" the following Coralina
          employees provided to Capital Equipment and Trading Corporation as described in
          Coralina’s Response to Phoenix’s 3rd Amended Interrogatory No. 7: Vadim Novak,
          Polina Tekucheva, Lyudmila Romashina, Marina Yurchenko, Inga Fattakhova,
          Katya Moukhortova, Evgeniya Tsoy, Dmitry Rudenko, and Anna Lopatina. As part
          of your answer, please include all contracts, agreements, authorizations, evidence
          of payment, 1099s, W2s, and any other documents between the two companies that
          are related to these Coralina employees providing assistance to Capital Equipment
          and Trading.

   (DN 193-7, at p. 9). Defendants claim this Request would have been more properly directed at



                                                   23
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 24 of 60 PageID #: 4119




   Coralina and that Trading Corp. has no documents responsive to this request. (DN 193, at pp. 39-

   40). But Phoenix directed this same request to Coralina and received similar boilerplate objections.

   (See DN 193-7, at p. 9; DN 193-8, at pp. 8-19). The Court finds the request was properly directed

   at both Trading Corp. and Coralina. While the Court agrees with Defendants that the request is

   broad, it is undoubtedly relevant to Phoenix’s alter-ego theory and the other claims in the case.

   Trading Corp., therefore, must produce responsive documents to RFP No. 10 but may limit such

   production to all contracts, agreements, authorizations, evidence of payment, 1099s, W2s, and any

   other documents reflecting the business relationship between Coralina and Trading Corp. or

   otherwise related to Phoenix’s claims. If Defendants maintain that no responsive documents exist

   after completing searches according to the above limitation, they must provide a sworn declaration

   to this effect, explaining in detail why such documents do not exist.

                                      3. Defendants’ Privilege Log

          On March 19, 2018, Defendants responded and objected to Phoenix’s first set of discovery

   requests. (See DN 119-2; 119-3; 119-4). To RFP Nos. 5, 13, 14 and 15 to Mr. Chudnovets,

   Defendants asserted attorney-client privilege and/or work-product privilege. (DN 119-4, at pp. 28,

   30, 31). These requests sought all communications between Mr. Chudnovets and Ms. Gordon, Mr.

   Novak, and Mr. Wyzkowski relating to Phoenix for the past ten years and with any other Defendant

   in the lawsuit regarding the purchase or sale of equipment within the territory. (Id.).

          Phoenix challenged these objections in its earlier motion to compel. (DN 119). The Court’s

   Opinion stated: “to the extent that Defendants are withholding responsive documents to these

   Requests based on attorney-client privilege or work-product privilege, Defendants must produce

   a privilege log to Phoenix.” (DN 127, at p. 31). Almost a year later, during a telephonic conference,

   Phoenix informed the Court that Defendants never produced a privilege log. (See DN 166).



                                                    24
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 25 of 60 PageID #: 4120




   Defendants explained that Phoenix also had failed to produce a privilege log during the litigation.

   The Court, accordingly, ordered both parties to “produce privilege logs for any documents being

   withheld based on privilege . . .” within fourteen days. (Id.).

          On March 13, 2020, Defendants produced a privilege log to Phoenix identifying 24 email

   communications they claim are privileged, some of which were previously produced with

   redactions. (See DN 182-4). Phoenix alleges that Defendants’ privilege log is untimely and

   insufficient. (DN 182, at pp. 44-53). Phoenix seeks the Court deem Defendants’ claims of privilege

   waived because of their “overwhelming delay and blatant defiance” of the Court’s March 19, 2019

   Opinion. (Id., at p. 44). Defendants assert that the Court ordered them to produce a privilege log

   following the February 27, 2020 teleconference and they timely complied. (DN 193, at p. 42).

          Rule 26(b)(5) requires that a party asserting privilege when withholding information

   otherwise discoverable must not only “expressly make the claim” but also “describe the nature of

   the documents” withheld and do so in a manner that will enable the requesting party to assess the

   validity of the claim. Fed. R. Civ. P. 26(b)(5)(A)(i)-(ii); see also Fed. R. Civ. P. 45(d)(2)(A)

   (providing the same requirements for withholding privileged information as Rule 26(b)(5)).

   Generally, the party claiming the privilege must provide a privilege log to meet the commands of

   Rule 26(b)(5). See, e.g., SPX Corp. v. Bartec USA, LLC, 247 F.R.D. 516, 527 (E.D. Mich. 2008).

          The withholding party’s privilege log should contain enough detail to enable the Court to

   “assess whether each element of the asserted privilege or protection is satisfied.” Graff v. Haverhill

   N. Coke Co., No. 1:09-cv-670, 2011 WL 13078603, at *3 (S.D. Ohio Aug. 8, 2011) (citing Cooey

   v. Strickland, 269 F.R.D. 643, 649 (S.D. Ohio 2010)). Assertions of attorney-client privilege must

   be detailed enough to prove “that the communications in question were in fact confidential

   communications relating to legal advice.” Cooey, 269 F.R.D. at 649. Cooey expounds that a Rule



                                                    25
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 26 of 60 PageID #: 4121




   26(b)(5) privilege log need not be “onerous and may be satisfied by as little as a statement . . .

   explaining the nature of the legal issue for which advice was sought.” Id. Still, conclusory

   statements or “cryptic privilege logs” will not satisfy this standard if “review of the documents

   themselves fails to reveal whether they were produced or transmitted in the course of legal

   representation.” Id. (citing In re Search Warrant Executed at Law Offices of Steven Garea, Case

   No. 97-4112, 1999 WL 137499, at *2, 5-7 (6th Cir. Mar. 5, 1999)).

          A party’s failure to timely produce a privilege log may result in waiver of the claimed

   privilege. McCall v. Procter & Gamble Co., No. 1:17-cv-406, 2019 WL 3997375, at *8 (S.D. Ohio

   Aug. 22, 2019); Brown v. Tax Ease Lien Servicing, LLC, No. 3:15-CV-208-CRS, 2017 WL

   6939338, at *14 (W.D. Ky. Feb. 16, 2017). Determining whether waiver is appropriate requires a

   case-by-case inquiry. Id. Given the seriousness of privilege waiver, courts generally find it only

   applies in cases involving unjustified delay, inexcusable conduct[,] and bad faith.” Id. (quoting

   Barger v. First Data Corp., No. 1:17-CV-4869, 2018 WL 6591883, at *7 (N.D. Ala. Dec. 14,

   2018)). This District has applied the Ninth Circuit’s four-factor test to guide whether waiver

   applies to a privilege:

          [(1) T]he degree to which the assertion of privilege enables the litigant seeking
          discovery and the court to evaluate whether each of the withheld documents is
          privileged . . . [(2)] the timeliness to the assertion of privilege and accompanying
          information about withheld documents . . . [(3)] the magnitude of the document
          production; and [(4)] other particular circumstances of the litigation that make
          responding to discovery unusually easy . . . or unusually hard.

   Mitchell, 2018 WL 1573233, at *5 (quoting Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Court

   for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005)).

          Defendants’ privilege log does not satisfy the requirements of Rule 26(b)(5)(A)(ii). Where

   Defendants have asserted “attorney-client communication” as the type of “privilege,” they have

   failed to identify which sender or recipient is an attorney. The “description” category is also

                                                  26
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 27 of 60 PageID #: 4122




   lacking. Simply noting that a document is an internal email communicating Phoenix’s allegations

   does not allow the Court to assess whether each element of work-product protection is satisfied.

   For fourteen of the documents listed Defendants have produced redacted versions they claim

   contain sufficient information to demonstrate the elements of the claimed privilege. But without

   reviewing those redacted documents, the Court cannot ascertain whether this is true.

            Defendants’ privilege log is also untimely. The Court’s March 19, 2019 Opinion

   unequivocally ordered Defendants to produce a privilege log for any documents they were

   withholding based on attorney-client or work-product privilege. (DN 127, at p. 31). It was not until

   one year later, when the Court again ordered the parties to produce privilege logs, that Defendants

   complied. (See DN 166). Defendants provide no justification for their delay; in fact, their response

   brief does not mention the Court’s March 19, 2019 directive.12

            The circumstances of this case, however, are anything but ordinary. The Court’s March 19,

   2019 Opinion did not set a deadline for Defendants to provide the privilege log. And during this

   year-long delay, discovery and the parties’ accompanying disputes persisted. Phoenix propounded

   additional discovery requests on Defendants during this time. It may have been understandable if

   Defendants were waiting until they responded to all of Phoenix’s discovery requests before

   submitting a privilege log. Unfortunately, Defendants do not make this argument or any other

   substantive argument justifying their delay. One year is a significant period for inexplicably failing

   to comply with a court order. See, e.g., Ritacca v. Abbott Labs., 203 F.R.D. 332, 336 (N.D. Ill.

   2001) (finding that a defendant’s five-month delay in raising its privilege objection was




            12
               Defendants attempt to justify their behavior by claiming that Phoenix has failed entirely to produce a
   privilege log. Phoenix defends that it is not withholding any documents based on privilege, except for
   communications with its attorney of record, which are clearly protected. The Court will assess Phoenix’s failure to
   produce a privilege log when addressing Defendants’ Motion to Compel later in this Opinion.


                                                            27
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 28 of 60 PageID #: 4123




   inexcusable and unjustified, where the defendant had never mentioned its assertion of privilege).

          The Court does not find waiver appropriate under these circumstances. While Defendants

   behavior is blameworthy, the Court will not lightly cast aside the sacred protections offered by the

   work-product and attorney-client privilege doctrine. See McCall, 2019 WL 3997375, at *9 (citing

   Johnson v. City of Cincinnati, 119 F. Supp. 2d 735, 742 (S.D. Ohio 2000) (“The law protects

   confidentiality and sanctity of the attorney-client relationship.”), aff'd, 310 F.3d 484 (6th Cir.

   2002)). The Court instead orders Defendants to supplement their privilege log as outlined above

   within thirty days entry of this Opinion. Failure to appropriately do so will result in waiver.

                         B. Request for Extension of Rebuttal Expert Deadline

          Phoenix also seeks permission to designate and call a Certified Public Accountant from

   Carpenter, Mountjoy, and Bressler, P.S.C. in rebuttal to one of Defendants’ experts. (DN 182, at

   p. 54). Defendants object to this request, claiming that every scheduling order entered in this case

   has been completely silent on rebuttal expert disclosures or rebuttal expert designations. (DN 193,

   at p. 55 (citing DN 93, DN 131, DN 157)).

          Generally, a scheduling order’s failure to set a deadline for the disclosure of rebuttal expert

   witness reports does not mean that such reports are prohibited. See, e.g., Telepak Networks, Inc. v.

   City of Memphis, No. 2:14-cv-02027-SHM-cgc, 2014 WL 5795499, at *2 (W.D. Tenn. Nov. 6,

   2014); Teledyne Instruments, Inc. v. Cairns, No. 6:12-cv-854-Orl-28TBS, 2013 WL 5781274, at

   *17 (M.D. Fla. Oct. 25, 2013) (collecting cases and noting that this is the “prevailing rule . . .

   throughout the country”). Rather, if the scheduling order does not “expressly prohibit[] rebuttal

   expert testimony or provid[e] a different time to disclose rebuttal experts, the deadline in Rule

   26(a)(2)(D)(ii) applies.” Telepak Networks, 2014 WL 5795499, at *2. Rule 26(a)(2)(D)(ii)

   provides that evidence intended solely “to contradict or rebut evidence on the same subject matter



                                                    28
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 29 of 60 PageID #: 4124




   identified by another party” must be disclosed within 30 days of the other party’s disclosure.

          The Court, accordingly, does not construe the silence on this issue in any of the case’s

   scheduling orders to mean that rebuttal experts were precluded. The question then is whether

   Phoenix complied with Rule 26(a)(2)(D)(ii). Under this Rule, Phoenix was required to disclose a

   rebuttal expert if it desired by April 29, 2020. Phoenix did not file a motion to extend this deadline

   until May 4, 2020. (DN 171). When a motion for extension is filed after a deadline has passed, the

   heightened standard of Federal Rule of Civil Procedure 6(b) applies. See Pogue v. Northwestern

   Mut. Life Ins. Co., No. 3:14-CV-598-CRS-CHL, 2016 WL 3124649, at *4 (W.D. Ky. June 1,

   2016). Rule 6(b) requires the requesting party demonstrate “good cause” and “excusable neglect”

   for its failure to meet the deadline. Fed. R. Civ. P. 6(b)(1)(B); see Century Indemnity Co. v. Begley

   Co., 323 F.R.D. 237, 241-42 (E.D. Ky. 2018). The Sixth Circuit balances several factors in

   assessing excusable neglect, including potential prejudice to the nonmoving party; the length of

   the delay; the reason for the delay; and whether the late-filing party acted in good faith.” Nafziger

   v. McDermott Int’l Inc., 467 F.3d 514, 522 (6th Cir. 2006).

          Phoenix vaguely cites the COVID-19 pandemic as a reason for its non-compliance. While

   the pandemic has presented unique challenges in case management, it does not explain why

   Phoenix did not timely file a motion to extend this deadline. The pandemic did not pause this or

   any other civil litigation. And Defendants’ lack of response to Phoenix’s email requesting

   extension of the deadline, while frustrating, did not relieve Phoenix of its duty to formally request

   the deadline extension from the Court. Phoenix’s reasons for delay are not persuasive.

          The remainder of the factors do not support a finding of excusable neglect. Phoenix’s

   motion for extension was filed six days after the deadline expired. This delay, while not excessive,

   is concerning considering that Phoenix was aware of its approaching deadline when it contacted



                                                    29
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 30 of 60 PageID #: 4125




   Defendants on April 16, 2020, almost two weeks before its deadline expired. As to prejudice, the

   Court finds that allowing further delay in this protracted litigation will negatively impact

   Defendants. And, while the Court cannot say that Phoenix was acting in bad faith by filing its

   motion six days late, Phoenix’s behavior throughout the litigation has raised questions as to its

   abilities to conform to the scheduling order deadlines. (See, e.g., DN 164 (deeming Phoenix’s third

   set of requests for production as untimely)). For these reasons, Phoenix’s request to extend its

   rebuttal expert deadline is denied.

                        IV. DEFENDANTS’ MOTION TO COMPEL (DN 185)

          Defendants have also filed a motion to compel that seeks Phoenix be required to provide

   complete and proper responses to Defendants’ Interrogatories, First and Second Requests for

   Production, and Requests for Admission. (DN 185, at pp. 1-2). Defendants claim that although

   Phoenix represented on numerous occasions to Defendants and the Court that it would cure issues

   with its discovery responses, Phoenix is now unwilling to admit there are issues or cure its

   deficiencies. (Id.). Phoenix responds that Defendants’ Motion is merely a petty attempt at diverting

   the Court’s attention from the Defendants’ own repeated discovery abuses. (DN 190, at p. 1).

                            A. Phoenix’s Deficient Interrogatory Responses

                        1. Phoenix’s Trade Secrets and Confidential Information

          Defendants argue that Phoenix has not sufficiently identified the alleged trade secrets it

   claims Defendants have misappropriated or misused. (DN 185, at p. 10). According to Defendants,

   Phoenix fails to provide a detailed narrative description of its trade secrets or an identification of

   the documents that constitute the alleged trade secrets. (Id. at p. 10). Defendants seek Phoenix’s

   trade secrets be excluded from the lawsuit or, alternatively, that Phoenix be required to amend its

   responses to provide detailed narrative descriptions of each trade secret and identify the documents



                                                    30
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 31 of 60 PageID #: 4126




   constituting the alleged trade secrets by bates-label numbers. (Id. at pp. 11).

           Phoenix responds that there is no requirement under the Federal Rules that it provide bates-

   label numbers for documents it identifies as trade secrets or as describing the processes,

   procedures, or cost/price data claimed as trade secrets. (DN 190, at pp. 7-8). Phoenix explains that

   all documents comprising its trade secrets were provided under the terms of the parties’ contract

   and then again during discovery. (Id. at p. 8). No narrative description of its trade secrets is required

   or necessary, Phoenix asserts, because it has disclosed the actual documents and files containing

   the alleged trade secrets. (Id. at p. 9).

           Defendants reply that Phoenix’s blanket claims that “the trade secrets you took are the ones

   we say you took,” are not sufficient. (DN 201, at p. 6). Defendants suggest that if Phoenix seeks

   to rely only on documents, rather than narrative descriptions, to identify its trade secrets, Phoenix

   must identify the responsive documents by bates-label number. (Id. at p. 8).

           Parties alleging misappropriation of a trade secret are generally required to identify with

   reasonable particularity the matter which it claims constitutes a trade secret. See N. Harris v.

   Computer Corp. v. DSI Investments, LLC, No. 1:19-CV-00142, 2020 WL 6066172, at *6 (W.D.

   Ky. Oct. 14, 2020). The identification must be “particular enough as to separate the trade secret

   from matters of general knowledge in the trade or special knowledge of persons skilled in the

   trade.” Babcock Power, Inc. v. Kapsalis, No. 3:13-CV-717-DJH-CHL, 2015 WL 9257759, at *3

   (W.D. Ky. Dec. 17, 2015) (quoting Safety Today, Inc. v. Roy, No. 2:12-cv-510, 2014 WL 1049962,

   at *10 (S.D. Ohio Mar. 17, 2014)). Merely pointing to documents described as proprietary,

   confidential, and/or a trade secret or identifying broad categories of information is not enough.

   Babcock, 2015 WL 9257759, at *3; see also Caudill Seed & Warehouse Co., Inc. v. Jarrow

   Formulas, Inc., No. 3:13-cv-82-CRS, 2017 WL 4799815, at *3-4 (W.D. Ky. Oct. 24, 2017). In



                                                      31
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 32 of 60 PageID #: 4127




   Babcock, the court determined that a plaintiff’s identification of trade secrets was insufficient and

   directed the plaintiff to produce a “detailed narrative description” of each trade secret and also

   identify which documents produced constituted those trade secrets. Id. at *4.

          When asked in Defendants’ First Set of Interrogatories to identify and describe each trade

   secret it claims Defendants misappropriated or wrongfully used, Phoenix responded:

          Without limitation, Phoenix’s trade secrets consist of processes, methods, data,
          information for application, simulation, modeling, equipment selection, region
          selection and process optimization for the use in designing, developing, fabricating
          and manufacturing Belt Filter Press systems used in the dewatering of coal refuse
          slurry.

   (DN 185-6, at p. 2). Almost a year and a half later, Phoenix provided a supplemental response that

   more specifically described the trade secrets initially identified. (DN 185-7, at p. 4). Phoenix’s

   supplemental response indicated that “[d]ocuments relevant to these trade secrets are attached”

   (Id. at pp. 4-5). Defendants, unsatisfied with Phoenix’s responses, brought the issue to the Court’s

   attention in several discovery dispute calls. (See, e.g., DN 164). The Court suggested that if

   Phoenix believed it had provided everything responsive to Defendants’ requested trade secret

   discovery, Phoenix could provide a sworn certification reflecting that. (DN 157; DN 164).

          After reviewing Phoenix’s supplemental response, the Court finds that while Phoenix’s

   identification of trade secrets remains vague, it has issued a sworn declaration from Gary Drake

   indicating Phoenix has produced all information and documents relating to trade secret

   identification. Despite Defendants’ concerns as to the sufficiency of this declaration, the Court

   finds Mr. Drake’s declaration holds him accountable in his capacity as corporate representative of

   Phoenix for the verification of his responses. Phoenix, however, will be required to identify by

   bates-label numbers which documents previously produced constitute its identified trade secrets.

   By doing so, Phoenix will fulfill its obligation to identify its trade secrets with reasonable



                                                    32
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 33 of 60 PageID #: 4128




   particularity.

           Defendants have the same concerns regarding Phoenix’s identification of “Confidential

   Information.” Phoenix’s supplemental responses listed the following broad categories as

   confidential information: (1) installations, operations, and maintenance (IO&M) manuals and

   maintenance information provided to Phoenix’s customers; (2) sales training manuals and sales

   information; (3) in person, on site, training by Phoenix employees; (4) equipment and parts pricing;

   and (5) specifications for belt filter press equipment and parts. (DN 185-6). Defendants request

   Phoenix be compelled to provide narrative descriptions for information and documents it claims

   are confidential and identify the documents by bates-label number. (DN 185, at pp. 12-13).

   Phoenix defends that it has already described with particularity the documents it believes are

   confidential. (DN 190, at pp. 10-11). For the same reasons discussed above, Phoenix must identify

   the documents comprising its “Confidential Information” by bates-label number.

            2. Additional Deficiencies with Phoenix’s Responses to Trade-Secret Discovery

           Defendants also challenge Phoenix’s responses to subparts (C)-(G) within INT No. 1. (DN

   185, pp. 13-15). Defendants generally feel these responses contain incomplete descriptions and

   conclusory statements. (Id.). Phoenix responds that its “Amended and Supplemental Itemization

   of Damages” produced on May 21, 2020 cures many of the issues raised by Defendants and that it

   does not have further detail to offer to these responses. (DN 190, at pp. 14-15).

           Subpart (C) asks where and how Phoenix’s trade secrets were acquired and developed. (DN

   185-7, at p. 6). Phoenix responded that “[t]he initial belt filter press machine design and drawings

   and process designs were developed by Gary Drake in Phoenix’s Florida Office and subsequent

   designs and related drawings were developed over 35 years by the engineers and designers

   identified above in Phoenix’s Kentucky office.” (Id.). Phoenix also responded that all trade secrets



                                                   33
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 34 of 60 PageID #: 4129




   were developed internally, and the only consideration paid was to Phoenix’s own staff for internal

   development work. (Id.). Defendants believe Phoenix should identify the manners, methods, and

   processes used to develop its claimed trade secrets to determine whether Phoenix copied or

   incorporated aspects of previously patented or unpatented belt filter presses. (DN 201, at p. 11).

   Phoenix responds that Defendants had the opportunity during Mr. Drake’s deposition to inquire

   on these issues but did not. (DN 190, at p. 12).

          Mr. Drake’s deposition did not obviate Phoenix’s duty to respond fully to this

   interrogatory. And Phoenix’s general statements do not sufficiently respond to how the trade

   secrets were developed. Phoenix is therefore required to supplement its response to INT No. 1(C)

   by identifying specific dates during the development of its initial and subsequent designs, aspects

   of other designs used in the development process, and any other specific information regarding the

   development and re-design of Phoenix’s trade secrets.

          Subpart (D) requested Phoenix identify the cost and components incurred to acquire and

   develop the trade secrets. (DN 185-7, at p. 7). Phoenix’s response estimated that the labor costs to

   develop these secrets totaled five million dollars. (Id.). Defendants assert that Phoenix must

   include the figures it used to calculate its estimate. (DN 185, at p. 14). Phoenix counters that it has

   nothing more to add because Mr. Drake did not rely on any documents in calculating the estimated

   five million dollars in labor costs. (DN 190, at pp. 12-13). Even if Mr. Drake did not rely on

   documents in making his estimate, Phoenix must still supplement its answer by breaking down

   how Mr. Drake reached this figure. If Mr. Drake simply formed this estimate from his own

   knowledge as Phoenix’s President without using any calculations, then Phoenix’s supplemental

   response should reflect that.

          Subparts (E) and (F) respectively seek the current independent economic value of the trade



                                                      34
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 35 of 60 PageID #: 4130




   secret to Phoenix, the components and calculation of that value, and all competitive advantages

   the trade secret gives Phoenix and others entitled to use it. (DN 185-7, at pp. 7-8). As to (E),

   Phoenix did not identify a numeric value for its trade secrets and instead highlighted that its trade

   secrets give it goodwill in the industry and a competitive advantage because it produces products

   superior to any others in the industry and profits from these sales. (Id.). Phoenix’s response to (F)

   largely parrots its response to (E). (Id.).

            Phoenix’s conclusory responses to (E) and (F), in Defendants’ opinion, do not satisfy

   Phoenix’s obligation to provide specific descriptions of the independent economic value and

   competitive advantages relating to its trade secrets. (DN 185, at p. 14). Phoenix reinforces that its

   responses were adequate but stresses that its May 21, 2020 “Amended and Supplemental

   Itemization of Damages” cures any alleged deficiencies. (DN 190, at pp. 13-14). Defendants reply

   that Phoenix’s May 21, 2020 damages report only offers inadmissible narratives that do not

   respond to alleged independent economic value or competitive advantages of Phoenix’s purported

   trade secrets.13 (DN 201, at p. 12). After reviewing Phoenix’s Exhibit 1, the Court agrees with

   Defendants that Phoenix’s mere reference to this damages report does not satisfy its discovery

   obligations. Phoenix will therefore be required to supplement its responses, providing more than

   vague and conclusory statements as to the independent economic value and competitive

   advantages of its trade secrets.

            Subpart (G) asked Phoenix to identify all persons that have had access under an agreement

   to its trade secret and for each person, the nature of the agreement, the terms, the parties, and the

   date and length of the agreement. (DN 185-7, at p. 9). Phoenix responded that all 227 employees

   that have worked for Phoenix over the past thirty-five years were granted access to trade secrets


            13
               Defendants indicate that they will be supplying separate objections to Phoenix’s untimely disclosure of
   Exhibit 1 in another filing. (DN 201, at pp. 12-13).

                                                            35
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 36 of 60 PageID #: 4131




   on a “need to know” basis to perform their job duties and that each signed confidentiality and non-

   disclosure agreements. (Id.). Phoenix further identified that: (1) all sales agents were bound by

   confidentiality provisions in their agreements; (2) that Phoenix never entered into a distributor

   agreement beyond those with Technology and Trading Corp., subject to this lawsuit; and (3) that

   its fabrication supplier, Munich Welding, has access to proprietary manufacturing drawings of

   Phoenix’s belt filter press under a non-disclosure agreement. (Id. at p. 10).

            Defendants assert that Phoenix must identify all distributors/sales agents and clients/end

   users that it furnished trade secrets to outside of Trading Corp. because they are entitled to know

   all persons who Phoenix disclosed its allegedly protected information to and the circumstances

   surrounding these disclosures. (DN 185, at pp. 14-15). Phoenix contends that no further response

   is required because Trading Corp. is the only distributor Phoenix ever furnished trade secrets to

   under the confidentiality provisions that Phoenix alleges were violated in this case. (DN 190, at p.

   14). Phoenix goes on to state that although it disclosed confidential drawings to customers outside

   of the territory subject to this lawsuit, they were subject to confidentiality restrictions. It would be

   overly burdensome and irrelevant, Phoenix claims, to disclose each end user outside of the territory

   when the breach at issue occurred within the territory. (Id.). Defendants reply that Phoenix did not

   object to this INT as overly burdensome or irrelevant and, consequently, waived such objections.

   (DN 201, at p. 13).

            The Court will not deem Phoenix’s objections to burden and relevancy waived;14 however,

   Phoenix’s arguments supporting their late objections are not persuasive. While the claims in this

   case relate to Phoenix’s distributor agreements with Technology and Trading Corps. in the



            14
              Earlier in this Opinion, the Court declined to find objections asserted by Defendants to Phoenix’s
   discovery responses as waived despite the objections or explanations being provided for the first time in response to
   Phoenix’s Motion to Compel. (See supra (III)(A)(2)).

                                                            36
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 37 of 60 PageID #: 4132




   territory, whether Phoenix disclosed the trade secrets at issue to any agents, end-users, or other

   individuals is highly relevant to Defendants’ defense that Phoenix did not properly maintain its

   trade secrets or confidential information. Phoenix also fails to support why producing the names

   and circumstances of all recipients of the trade secrets at issue would be overly burdensome.

   Although Phoenix identifies over one hundred sales that included transfer of trade secrets or

   confidential information, Phoenix hasn’t clarified whether these sales include repeat customers or

   end users. Phoenix is therefore required to supplement its response to INT No. 1(G).

      3. Phoenix’s Amendments, Supplementation, and Verification of Interrogatory Responses

          Phoenix submitted a verification page from its President Gary Drake almost two weeks

   after issuing its supplemental responses that states: “I, Gary Drake, as an authorized representative

   of Phoenix Process Equipment Co. in the above-referenced Action, verify that the foregoing

   Answers to Interrogatories are true and correct to the best of my personal knowledge and belief,

   as of the date hereof.” (DN 185-10). Defendants claim this verification is defective because Mr.

   Drake relies on his personal knowledge, information, and belief. (DN 185, at p. 15). Relying on a

   1958 case out of the Southern District of New York, Defendants claim this type of verification

   provides “convenient avenues of evasion” and avoids the requirement that Mr. Drake state under

   oath whether he is able to answer, whether he has the information necessary to answer, and that

   all answers reflect the information available to him. (Id. (citing Nagler v. Admiral Corp., 167 F.

   Supp. 413, 415 (S.D.N.Y. 1958)). Because Mr. Drake was verifying the responses issued to

   Trading Corp., not to him personally, Defendants request Mr. Drake’s reword his verification to

   state that the interrogatory responses are based on all information available to the company and

   not just one individual’s knowledge. (Id. at p. 17).

          Phoenix responds that Nagler is distinguishable; the court there found a verification was



                                                    37
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 38 of 60 PageID #: 4133




   defective because numerous plaintiffs answered consolidated interrogatories and only provided a

   blanket verification without each plaintiff separately verifying the responses. (DN 190, at p. 16).

   Phoenix clarifies that Mr. Drake was swearing the answers were true to the best of his knowledge

   in his representative capacity as the president of Phoenix. (Id. at pp. 16-17). Defendants’ nit-

   picking of semantics, according to Phoenix, borders on harassment. (Id. at p. 17).

           Federal Rule of Civil Procedure 33 provides that when the responding party is a public or

   private corporation, the interrogatories must be answered “by an officer or agent, who must furnish

   the information available to the party.” Fed. R. Civ. P. 33(b)(1)(B). Because Mr. Drake identified

   that he was verifying the answers as an authorized representative of Phoenix, the word

   “personally” does not render the verification defective. And, while the Rule states that the officer

   or agent must furnish the information available to the party, there is no requirement that a sworn

   verification quote that language. There is no evidence that Phoenix’s verification leaves it with

   “avenues of evasion,” like the court found in Nagler, 167 F. Supp. at 415. Mr. Drake’s verification

   is sufficient as is.

           Defendants also claim that Phoenix improperly attempted to supplement or amend its

   responses through unverified letters on two occasions. (DN 185, at pp. 16-17). Phoenix defends

   that these letters were bates labeled and indicated which interrogatories it was supplementing or

   amending. (DN 190, at p. 17). Phoenix also points out that Defendants have supplemented their

   responses in the same manner through informal letters to Phoenix. (Id.). The “they did it first” or

   “they did it too” defenses from both sides to justify their deficient behavior during discovery are

   not at all persuasive. One party’s failure to comply does not excuse the other side from meeting its

   discovery obligations. Setting that aside, the Court agrees with Defendants that Phoenix must

   properly verify the supplemental responses it provided in the March 25, 2019 and July 26, 2019



                                                   38
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 39 of 60 PageID #: 4134




   letters and in any future supplemental responses. Phoenix’s failure to do so will result in such

   supplemental information or amendments being excluded.

            B. Phoenix’s Response to Trading Corp.’s First Set of Requests for Production

          From the outset, the Court notes that several of Defendants’ complaints with Phoenix’s

   responses to Trading Corp.’s First RFPs involve Phoenix’s failure to identify responsive

   documents by bates-label number. Federal Rule of Civil Procedure 34 requires a party producing

   documents or electronically stored information to do so “as they are kept in the usual course of

   business or . . . organize and label them to correspond to the categories in the request.” Fed. R.

   Civ. P. 34(b)(2)(E)(i). This Rule is meant to “prevent a party from obscuring the significance of

   documents by giving structure to the production.” FDIC v. Cuttle, No. 11-CV-13442, 2012 WL

   5990284, at * (E.D. Mich. Nov. 30, 2012) (citing Nolan, LLC v. TDC Int’l Corp., No. 06-cv-14907,

   2007 WL 3408584, at *2 (E.D. Mich. Nov. 15, 2007) (add’l citation omitted)). The producing

   party bears the burden of demonstrating that the documents were produced in the usual course of

   business. Id. A party may do so by identifying “where the documents were maintained, who

   maintained them, and whether the documents came from one single source or multiple sources and

   files.” Id. When the producing party meets this burden, Rule 34 imposes no further duty on the

   party to organize and label the documents to correlate to the particular request to which they are

   responsive. Id.

          But, generally, when a party refers to other documents in its interrogatory responses, it

   must provide specific bates-label references. Neale v. Coloplast Corp., No. 1:18-cv-00274-TRM-

   SKL, 2020 WL 6948361, at *6 (E.D. Tenn. Nov. 2, 2020) (citing Spinks v. Home Tech Servs. Co.,

   No. 03 CV 2568 D/P, 2005 WL 8156556, at *3 (W.D. Tenn. May 24, 2005)). Similarly, when a

   party claims it has already provided responsive documents to a challenged request, the party must



                                                  39
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 40 of 60 PageID #: 4135




   provide relevant bates-label numbers. CUCS Unlimited Contracting Servs., Inc. v. Comdata Inc.,

   No. 3:17-cv-01158, 2019 WL 483313, at *7 (M.D. Tenn. Feb. 7, 2019) (citing Orchestrate HR,

   Inc. v. Trombetta, 178 F. Supp. 3d 476, 509-10 (N.D. Tex. 2016) (requiring defendants to provide

   the bates numbers of responsive documents after defendants referenced hundreds of pages of

   seemingly irrelevant documents in response to plaintiffs’ production requests)). A party’s

   production of documents that does not include such references, otherwise known as a “document

   dump,” does not comply with its discovery obligations. Neale, 2020 WL 6948361, at *6 (citing

   Stooksbury v. Ross, 528 F. App’x 547, 550 (6th Cir. 2013)). Where a voluminous production is

   easily searchable, however, and there is no burden on the receiving party to wade through masses

   of unresponsive documents, bates-label references may not be necessary. Id. The Court will apply

   these principles in addressing Trading Corp.’s specific arguments against Phoenix’s production of

   documents.

                                    1. Waiver Due to Untimeliness

          Defendants claim that Phoenix waived its responses to Trading Corp.’s first RFPs by

   failing to respond until almost two weeks after its deadline passed and never providing a

   justification for missing its deadline. (DN 185, at p. 17). Phoenix responds by asking the Court to

   excuse its tardiness because it responded in good faith to Defendants 134 RFPs by providing

   complete responses and not using boilerplate objections. (DN 190, at p. 19). Defendants reply that

   Phoenix has failed to establish good cause or excusable neglect for its late responses. (DN 201, at

   pp. 15-16). While Phoenix should have sought an extension of time to provide its discovery

   responses, the Court will not deem its responses waived at this late stage of litigation. The Court

   finds good cause for Phoenix’s delay based on the numerosity of Defendants’ requests for

   production of documents and Phoenix’s endeavors to fully comply with such requests.



                                                   40
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 41 of 60 PageID #: 4136




                          2. Phoenix’s Refusal to Produce Financial Records

          Defendants next claim that despite seeking lost profits damages in excess of five million

   dollars, Phoenix refuses to produce financial documents relevant to its alleged damages and

   mitigation thereof. (DN 185, at pp. 17-18). Defendants specifically seek:

          (1) Phoenix's financial statements including annual income statements and
          balance sheets from 2004 to present (or at least until April 18, 2018, the date this
          request was issued);
          (2) Proformas [sic] and projections:
          (a) prepared prior to October 2015 for the sale of Equipment (including parts) in
          the Territory and for Phoenix generally;
          (b) prepared after October 2015 and covering any time period Phoenix will claim
          lost sales or lost profits; and
          (c) prepared at any time regarding expected parts sales following a sale of a belt
          filter presses [sic];

          (3) Phoenix's source financial records/information (not after the fact compilations
          made for the purpose of this lawsuit) regarding past sales for Phoenix by any of
          the Defendants, including documents regarding the cost of sales and costs of
          goods sold and selling, general and administrative expenses;

          (4) Information about the market, and/or competitors, with respect to the sale of
          belt filter presses and parts, that Gary Drake referenced at least one market report
          during one of his deposition [sic] in this lawsuit that should be produced; and/or

          (5) Documents regarding the costs of shipping, currency exchange, customs
          clearance, duties and tariffs, distributor or agent commissions, and governmental
          approvals regarding use or sales of belt filter presses and parts in Russia and the
          CIS Countries.

   (DN 185, at p. 18).

          As to (1), Phoenix responds that its income statements and balance sheets have no

   relevance to its breach of contract damages because Phoenix is not claiming any damages outside

   of the May 2009 to June 2016 period when the distributor agreements were in effect. (DN 190, at

   pp. 18-19). Nor are these documents relevant to its claims for unjust enrichment, Phoenix

   continues, because such damages are based on the benefits Defendants derived from their allegedly

                                                   41
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 42 of 60 PageID #: 4137




   illegal actions. (Id. at p. 19). Defendants reply that Phoenix’s income statements and balance sheets

   are unquestionably relevant because Phoenix is seeking lost profits in its breach of contract claims.

   (DN 201, at p. 17). Defendants specify that financial documents reflecting Phoenix’s attempts to

   sell belt filter presses and related parts in the territory after the contractual period support their

   mitigation of damages defense to Phoenix’s unjust enrichment claims. (Id.).

          The Court agrees with Defendants that Phoenix’s income statements from the period during

   which the distributor agreements were in place could bear on Phoenix’s breach of contract

   damages. The same is not true for Phoenix’s financial documents postdating the distributor

   agreements. Defendants have not demonstrated how these documents are relevant to either

   Phoenix’s unjust enrichment claim or their mitigation of damages defense. Phoenix, therefore, will

   only be required to produce its income statements and balance sheets from May of 2009 to June

   of 2016, the period during which the distributor agreements were in effect.

          As to (2) and (4), Phoenix claims no responsive documents exist. As noted throughout this

   opinion, a party cannot be required to produce documents that do not exist. Because Defendants

   have not produced evidence to the contrary, the Court accepts Phoenix’s explanations to (2) and

   (4) that it has no pro formas or projections and does not prepare market reports about competitors.

   However, Phoenix’s statement that it “believes” it produced the report referenced by Mr. Drake

   during his deposition does not suffice. Phoenix must confirm that it previously produced the report

   by providing the document’s bates-label number or must supplement its response by producing

   the referenced report.

          As to (3), Phoenix states it has fully complied by running reports from accounting software

   and producing invoices. (Id. at pp. 19-20). Defendants argue that Phoenix still must produce the

   source financial records that underlie such reports. (DN 201, at p. 18). If Phoenix has not produced



                                                    42
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 43 of 60 PageID #: 4138




   these underlying financial records, including for transactions between Phoenix and its vendors,

   which are relevant here, it must do so.

          As to (5), Phoenix claims the sought information is irrelevant, as Trading Corp. was

   responsible for coordinating and paying for all customs and shipping costs. (Id. at pp. 20-21).

   Considering that Defendants did not further address this subpart in their reply, the Court finds

   Phoenix’s explanation to be persuasive and will not require supplementation.

                                 3. Phoenix’s Claims of Confidentiality

          Defendants argue that Phoenix improperly objected to several RFPs based on the

   information being confidential and/or proprietary. (DN 185, at p. 19). Defendants explain that the

   parties’ confidentiality agreement in this case provides sufficient protection to address any alleged

   confidentiality and/or proprietary concerns by a party. (Id.). Specifically, Defendants seek

   Phoenix produce copies of manufacturing assembly and subassembly drawings that embody

   Phoenix’s alleged trade secrets to support their defense that the “general arrangement” drawings

   are not detailed enough for manufacturing knock-off belt filter presses. (Id. at pp. 19-20).

            Phoenix claims the issue here is more of relevancy than confidentiality; it believes it

   should only be required to disclose the actual trade secrets it alleges that Defendants

   misappropriated and that it provided to Defendants during the course of their business relationship.

   (DN 190, at p. 21). Phoenix explains that it has produced the “general assembly” drawings

   Defendants requested in CAD form but will not produce the subassembly drawings because

   Defendants never had access to such drawings, making them irrelevant in this lawsuit. (Id.).

          Certainly, possessing Phoenix’s more-detailed trade secrets could support Defendants “we

   didn’t do it” defense. But any potential relevance of these undisclosed trade secrets to their defense

   is outweighed by the severe prejudice Phoenix would face from producing trade secrets that



                                                    43
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 44 of 60 PageID #: 4139




   Defendants never had access to. Only those trade secrets disclosed to Defendants pursuant to the

   distributor agreements are relevant in this case. Defendants can defend their position based on the

   alleged lack of detail in the drawings they were provided under the distributor agreements. Phoenix

   will not be required to produce the requested subassembly or manufacturing assembly drawings.

             4. Phoenix’s Refusal to Produce Agreements with Confidentiality Provisions

          Defendants requested copies of agreements containing confidentiality provisions between

   Phoenix and its customers, employees or representatives, and other third parties entered into

   involving the alleged trade secrets and confidential information at issue in this case. Defendants

   claim that Phoenix has only produced “example” or “sample” responsive documents, which does

   not satisfy its obligations under the Federal Rules. (DN 185, at p. 21). Defendants point out that

   not all of Phoenix’s agreements contained confidentiality provisions, as revealed by Phoenix’s

   agreement with Conn-Weld Industries. (Id.).

          Phoenix responds that these confidentiality agreements are only relevant if the other party

   to the agreement was given the trade secrets and confidential information at issue in this case. (DN

   190, at pp. 21-22). Because it does not provide manufacturer’s representatives with trade secrets

   or confidential information, Phoenix states that these requests do not lead to any discoverable

   information. (Id. at p. 22). Defendants reply that Phoenix only addressed confidentiality

   agreements with manufacturer’s representatives but did not resolve its failure to produce all

   confidentiality agreements with any persons or entities that Phoenix has granted access or right to

   use the trade secrets and confidential information subject to this lawsuit. (DN 201, at pp. 20-21).

          Phoenix’s production of example agreements does not seem elusive; it is likely that

   Phoenix does not draft new and distinct confidentiality agreements for every third-party purchaser,

   end user, etc. that is given access to its trade secrets or confidential information. But the existence



                                                     44
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 45 of 60 PageID #: 4140




   of confidentiality agreements between Phoenix and other entities beyond Defendants is relevant

   to Defendants’ theory that Phoenix did not properly maintain and protect its trade secrets. Despite

   this relevance, the Court again finds Phoenix would be unreasonably prejudiced by being required

   to produce confidentiality agreements covering trade secrets not at issue in this litigation.

          Phoenix, therefore, is required to produce all confidentiality agreements with any persons

   or entities where Phoenix granted access to any of its trade secrets or confidential information

   currently at issue in this litigation. For those agreements that Phoenix has used repeatedly, Phoenix

   may submit a list of all individuals or entities that would have been bound by a particular

   agreement. Phoenix will also be required to produce a list of individuals or entities that received

   access to the trade secrets or confidential information at issue in this case without entering a

   confidentiality agreement.

                            5. Phoenix’s Failure to Produce a Privilege Log

          Defendants argue that Phoenix’s responses contained several assertions of privilege but

   that Phoenix has not produced a privilege log even though the requests concerned Phoenix’s

   internal communications or communications shared with third parties, not Phoenix’s attorneys.

   (DN 185, at p. 22). Phoenix responds that because it is only claiming that attorney-client

   communications between Phoenix and counsel of record are privileged, a privilege log was not

   necessary. (DN 190 at p. 22). Phoenix maintains that Defendants did not provide for the same type

   of communications in their privilege log. (Id.).

          As an initial matter, neither party needs to list every communication between the client and

   attorney of record in a privilege log. Looking to RFP Nos. 46 and 47, which sought internal

   communications concerning the distributor agreements or the subject matter of the lawsuit, the

   Court finds Phoenix’s responses were appropriate. Although Phoenix stated that some of the



                                                      45
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 46 of 60 PageID #: 4141




   requested documents were prepared in anticipation of litigation and/or are subject to attorney-

   client privilege, its responses further state it has produced all responsive documents and includes

   bates-label numbers for such production. (See DN 185-12, at p. 17).

          The same is not true for Phoenix’s response to RFP No. 54, which sought documents and

   communications between Phoenix and any current or potential customer, customer representative,

   end-user, manufacturer’s representative or distributer of Phoenix in the territory concerning any

   Defendant or the subject matter of this case. (Id. at p. 20). Phoenix objected to the extent the request

   seeks confidential, proprietary, or privileged information or documents prepared in anticipation of

   litigation or attorney work product. (Id.). But Phoenix did not explain that it produced documents

   beyond this objection; instead, it additionally objected to the request as overbroad and unduly

   burdensome. (Id.). It seems Phoenix is conflating “confidential, proprietary, and privileged

   information” here. Documents subject to the attorney-client privilege between the client and

   attorney of record will be protected and need not be listed. However, Phoenix’s confidential and

   proprietary information is covered by the parties’ confidentiality agreement in the case, meaning

   Phoenix cannot object to their production on these grounds.

          Phoenix, therefore, must produce the requested documents and information that are not

   subject to the attorney-client privilege or, if it has already produced such documents, must identify

   them by bates-label number. If Phoenix claims that any of this information is subject to attorney-

   client privilege beyond those between the client and the attorney of record, Phoenix must submit

   a privilege log that complies with the standards outlined in (III)(A)(3) above.

                                  6. Phoenix’s Redaction of Documents

          Defendants claim that Phoenix has improperly redacted information about pricing and/or

   customer names in connection with its sales or potential sales of belt filter presses and related parts.



                                                     46
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 47 of 60 PageID #: 4142




   (DN 185, at p. 22). Defendants claim this information is relevant to Phoenix’s damages based on

   lost sales and Defendants’ mitigation-of-damages defense. (Id.). Phoenix claims this redacted

   pricing information is wholly irrelevant to the claims or defenses in this case for the reasons

   discussed in (IV)(C)(2). Disclosing the redacted information, Phoenix explains, would damage its

   present ability to conduct business in the territory. (DN 190, at pp. 22-23). Defendants reassert the

   relevance of the pricing information to their mitigation-of-damages defense: “if Phoenix is

   attempting to charge too much for its equipment or spare parts, the failure to make such sales could

   be Phoenix’s fault, not CETCO’s alleged misconduct.” (DN 201, at pp. 21-22).

            Defendants have not demonstrated this redacted information is relevant to their defenses

   or Phoenix’s claims.15 Under its unjust enrichment claim, Phoenix seeks to recover the benefits

   Defendants incurred from selling the products and services that it acquired by misappropriating

   Phoenix’s trade secrets and confidential information. For a party to prevail on a theory of unjust

   enrichment in Kentucky, it must prove three elements: “(1) benefit conferred upon defendant at

   plaintiff’s expense; (2) a resulting appreciation of benefit by defendant; and (3) inequitable

   retention of benefit without payment for its value.” Stansbury v. Hopkins Hardwoods, Inc., No.

   4:15-CV-00016-JHM, 2017 WL 1362076, at * 8 (W.D. Ky. Apr. 11, 2017) (quoting Furlong Dev.

   Co., LLC v. Georgetown-Scott Cnty. Planning & Zoning Comm’n, 504 S.W.3d 34, 39-40 (Ky.

   2016)). It is unclear how Phoenix’s business activity in the territory postdating the distributor

   agreements would bear on Defendants’ benefit from their alleged trade secret misappropriation.

   Phoenix could be prejudiced by revealing their current business negotiations in the territory, where

   it competes against Defendants.

            It is further unclear how Defendants expected Phoenix to mitigate such damages since the


            15
              The Court notes that Defendants do not cite any case law or other authority that supports the relevance of
   this information to its mitigation of damages defense.

                                                            47
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 48 of 60 PageID #: 4143




   unjust enrichment claim is based on the benefit Defendants incurred. And it seems this redacted

   information only involves transactions or communications postdating the effective period of the

   distributor agreements, making it irrelevant to Phoenix’s breach-of-contract damages. For these

   reasons, the Court will not require Phoenix to produce unredacted copies of the documents at issue.

                              7. Phoenix’s Claims of No Responsive Documents

           Defendants produce a table of 19 RFPs to which Phoenix responded that it did not have

   any responsive documents and request that Phoenix explain why such wide-ranging categories of

   documents that would be expected to exist are not in its possession, custody, and control. (DN 185,

   at pp. 23-24). Phoenix contends that Defendants have not met their burden of producing evidence

   that permits a reasonable deduction that other documents exist. (DN 190, at pp. 23-24).

           The Court first notes that several of these requests (i.e. RFP Nos. 113, 119) have previously

   been addressed elsewhere in the opinion.16 Moving to the remainder of the disputed responses, it

   does not appear that Defendants have asserted more than cursory arguments regarding documents

   expected to be in Phoenix’s possession to RFP Nos. 36, 77, 78, 113, 114, and 117. Supplementation

   is not necessary as to those responses.

           Defendants claim Phoenix must have additional documents responsive to RFP No. 44

   because although it claims it has no communications among employees or representatives

   concerning trade secrets or confidential information, Phoenix stated in interrogatory answers that

   its employees assisted in developing these trade secrets until 2016. (DN 201, at p. 22). There should

   be some documentation of developing these trade secrets, according to Defendants, because

   companies typically record and document such efforts. (Id.). While the Court earlier found that


           16
              As to RFP No. 98, Phoenix claims it has supplemented its damages calculations since its initial responses
   were provided. Defendants have indicated in other portions of their motion to compel plans to seek exclusion of
   such supplemental damages report. (DN 201, at pp. 12-13). For now, the Court finds nothing further is necessary as
   to this Request.

                                                           48
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 49 of 60 PageID #: 4144




   Phoenix appropriately relied on commonsense, coupled with credible evidence, to demonstrate

   that more responsive documents existed, the same logic does not apply here. Defendants rely only

   on their belief that communications regarding the development of trade secrets should exist

   without producing any credible evidence. Phoenix will not be required to supplement its

   production.

          As to RFP Nos. 48-57, seeking communications with third parties concerning the subject

   of the lawsuit, Defendants have carried their burden of demonstrating that more responsive

   documents exist. Phoenix references Mr. Drake’s deposition testimony that all communications

   with third parties regarding this lawsuit occurred verbally and there are no written responsive

   documents. (DN 190, at p. 24). Defendants, however, submit an email demonstrating that Mr.

   Drake sent emails to third parties discussing the misappropriation allegations in this litigation. (DN

   201, at p. 23 (citing DN 193-38)). This email creates a reasonable inference that other written

   communications to third parties concerning the subject of the lawsuit could exist. Phoenix is

   required to produce any responsive documents.

          Finally, as to RFP Nos. 99, 105, 109, 110, and 119, Defendants request that Phoenix update

   its responses to reflect its production of responsive documents. (DN 201, at p. 3). The Court finds

   Defendants’ request is reasonable and requires Phoenix to provide sworn verification that it has

   produced all responsive documents to these requests.

                        8. Phoenix’s References to Second Amended Complaint

          In Phoenix’s initial responses to Trading Corp.’s First RFPs, it repeatedly stated that it was

   not producing responsive documents because its Second Amended Complaint “will not include a

   claim for violations of the Kentucky Uniform Trade Secrets Act.” (See, e.g., DN 185-12, at pp. 4-

   5). But after several rounds of motion practice, and the Court dismissing several of its other claims,



                                                    49
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 50 of 60 PageID #: 4145




   Phoenix continued with its KUTSA claim. (See, e.g., DN 125; DN 131). Now, Defendants claim

   that Phoenix either must amend its responses to remove these improper statements or produce all

   documents responsive to those requests. (DN 185, at p. 25). Phoenix claims it has already

   supplemented its responses to indicate that it is not withholding any documents based upon its

   dated statements regarding its Second Amended Complaint. (DN 190, at p. 25).

          The Court agrees with Defendants that Phoenix must formally amend and verify its

   responses to reflect the removal of any dated statements regarding its Second Amended Complaint.

   And to the extent that Phoenix claims is has already produced responsive documents, it must

   identify such documents by bates-label number. See CUCS Unlimited, 2019 WL 483313, at *7.

                         9. Documents Phoenix Used to Answer Interrogatories

          Defendants take issue with Phoenix’s claim that it has produced all documents used to

   answer Trading Corp.’s Interrogatories and requests Phoenix be ordered to produce all such

   documents or, if it still claims such documents have been produced, to provide responsive bates-

   label numbers. (DN 185, at p. 26). Phoenix confirms that it has produced all such documents in its

   various supplemental responses. (DN 190, at pp. 25-26). Phoenix must provide bates-label

   numbers for the documents it used to respond to Defendants’ interrogatories. See Neale, 2020 WL

   6948361, at *6.

                     10. Phoenix’s Reference to Its Entire Production of Documents

          Defendants claim that Phoenix fails to organize its production of documents or

   supplemental productions and instead has been “data dumping” large PDF files onto Defendants.

   (DN 185, at pp. 26-27). Specifically, Defendants oppose Phoenix’s reference to documents bates-

   labeled 1-1179 in several of its responses. (Id.). Some of these files, Defendants assert, are

   incomplete or cut off in the middle of the document. (Id.). Defendants request that Phoenix be



                                                  50
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 51 of 60 PageID #: 4146




   ordered to organize its document production to correspond with the categories Defendants

   requested and indicate which documents are responsive to which requests. (Id.at p. 27).

           Phoenix alleges that documents 1-1179 were provided to Defendants in an organized

   fashion which would enable them to determine which documents were responsive to which

   requests. (DN 190, at pp. 26-27). According to Phoenix, Defendants have offered no support for

   its assertion that Phoenix did not produce its documents as they are kept in the ordinary course of

   business. (Id.).

           Phoenix has not met its burden of demonstrating that it produced responsive documents as

   they are kept in the usual course of business under Rule 34. See Cuttle, 2012 WL 5990284, at *2.

   In fact, Phoenix improperly attempts to shift such burden to the Defendants. Phoenix does not

   identify where the documents were maintained, who maintained them, or whether the documents

   came from a single source or multiple sources and files. Id. Nor does Phoenix demonstrate that it

   has organized and labeled its production to correspond to the categories in Defendants’ requests.

   Although Phoenix states that bates-labeled documents 1-1179 were provided to Defendants in an

   organized fashion, Defendants’ reply demonstrates several examples of Phoenix’s unorganized

   production. (DN 201, at pp. 25-26 (citing DN 201-2)). Phoenix’s identification of a range of 1,179

   bates-labeled documents does not comply with Phoenix’s discovery obligations under Rule 34.

   Phoenix, accordingly, must identify by bates-label number which documents within this

   production correspond to each of Trading Corp.’s RFPs.17

                      11. Phoenix’s Production of Unreadable or Incomplete Documents

           Defendants next argue that Phoenix has produced several documents that are unreadable


           17
             To the extent that Phoenix believes it should not be required to identify bates-label numbers because
   Defendants did not do so in their production, Phoenix did not argue in its motion to compel that Defendants did not
   produce documents in the usual course of business or that Defendants’ production was unorganized or unsearchable.


                                                           51
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 52 of 60 PageID #: 4147




   or incomplete. (DN 185, at p. 27). They claim Phoenix has wholly failed to address these issues.

   (Id.). Phoenix explains that the documents at issue are the best copies that it possesses because

   they are emails or faxes that were stored only in paper copy. (DN 190, at p. 27). Defendants reply

   that Mr. Drake testified during his deposition that Phoenix has its records electronically stored

   despite prior representations that it only had hard copies of some records. (DN 201, at p. 27). Based

   on Mr. Drake’s testimony, the Court will require Phoenix to provide a sworn verification that it

   has searched for and produced the most legible versions of the records at issue.

                          12. Phoenix’s History of Not Producing Documents

          Defendants allege that Phoenix failed to produce at least three documents critical to

   Phoenix’s claims in the lawsuit until its witnesses were questioned about them during their

   depositions. (DN 185, at p. 28). Because of Phoenix’s prior failures, Defendants request the Court

   order Phoenix to diligently review all of its records and compare them to what has been produced

   thus far and produce any outstanding responsive documents or provide a sworn verification that

   all such documents have been produced. (Id.). Phoenix explains that the three documents

   Defendants reference were acquired after the lawsuit began when it started investigating the extent

   to which Defendants misappropriated its trade secrets. (DN 190, at p. 28). Defendants reply that

   Phoenix’s explanation is “patently false” because Phoenix’s representatives testified that these

   documents were in Phoenix’s possession in June of 2017 and Trading Corp. did not issue its first

   set of RFPs until April of 2018. (DN 201, at pp. 27-28). The Court agrees that based on this

   evidence, Phoenix should have produced the disputed documents prior to Mr. Fenzel and Mr.

   Drake’s depositions. Phoenix shall therefore produce a sworn verification that it has produced all

   responsive documents to Trading Corp.’s first set of RFPs.

              C. Phoenix’s Responses to Trading Corp.’s Second Requests for Production



                                                    52
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 53 of 60 PageID #: 4148




                                        1. Waiver of Objections

          Phoenix missed its deadline for responding to Trading Corp.’s second set of RFPs by three

   days. (See DN 185-13). Defendants claim that because Phoenix has established a pattern of

   gratuitously disregarding deadlines in this case, all of its objections should be waived. (DN 185,

   at pp. 28-29). While the Court agrees that Phoenix has missed several deadlines in the course of

   this litigation, the Court again declines to deem waived all of Phoenix’s objections based on their

   three-day delay and will instead evaluate Defendants’ specific issues with Phoenix’s objections.

                              2. Phoenix’s Use of Boilerplate Objections

          In responding to Trading Corp.’s second set of RFPs, Phoenix repeatedly asserted

   boilerplate objections as to relevancy, undue burden, and proportionality. As the Court discussed

   in detail in evaluating Phoenix’s motion to compel, boilerplate objections are highly frowned upon

   in this District. (See supra (III)(A)(2)). The Court earlier declined to deem waived Defendants’

   boilerplate objections and will do so again here because both parties have clearly failed to comply

   with their obligations during discovery.

          Defendants outline several categories of information that Phoenix claims are irrelevant,

   including: (1) documents displaying information regarding belt filter presses sent to third parties

   and communications between third parties in which such material was transmitted; (2) copies of

   brochures, catalogues, videos, or other documents referring or relating to the design of Phoenix’s

   belt filter presses and parts that were distributed or furnished to customers or potential customers

   at trade shows; (3) drawings, photos, and documents referenced on specific document pages

   produced by Phoenix that were in English and subsequently translated to Russian; and (4)

   confidentiality agreements between Phoenix and customers/potential customers at the time

   Phoenix sent such customers budgetary proposals for the potential sale of belt filter presses. (DN



                                                   53
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 54 of 60 PageID #: 4149




   185, at p. 30). Defendants claim these categories of documents are unquestionably relevant to

   Phoenix’s misappropriation claims and to show whether Phoenix maintains the purported

   confidentiality of its alleged trade secrets. (Id. at p. 30).

           Phoenix responds that this request falls outside of the “Relevant Period” and that it is not

   relevant how it maintained its confidential information after it was misappropriated by Defendants.

   (DN 190, at p. 28). Defendants, in reply, clarify that because Phoenix relied on a June 2017 report

   from Phoenix employee Matt Fenzel to support its claims, it doesn’t matter that the discovery

   requested involves conduct that occurred after the distributor agreement ended. (DN 201, at p. 31).

   The Court agrees with Defendants. How Phoenix maintained the trade secrets and confidential

   information at issue in this case following Defendants’ alleged misappropriation is relevant to

   Phoenix’s unjust enrichment damages. If other entities or individuals also misused Phoenix’s trade

   secrets, it could conceivably affect the benefit Defendants actually derived from their alleged

   misappropriation. To the extent the categories identified above relate to Phoenix’s maintaining of

   the trade secrets at issue in this litigation, Phoenix must supplement its production.

           Defendants also take issue with Phoenix’s objection that Trading Corp. already has the

   responsive documents in its possession or that Trading Corp. is in the “same position” as Phoenix

   to access such documents. (DN 185, at pp. 31-32). Phoenix responds that it has produced all

   drawings, communications, and other requested information that was previously exchanged,

   regardless of whether Defendants had these documents in their possession. Phoenix’s objection is

   improper. A party cannot avoid its discovery obligations by simply stating that the other side had

   possession of the requested documents preceding the litigation. If Phoenix is withholding any

   responsive documents on this basis, it is required to produce them to Defendants. If Phoenix

   maintains that all such documents have been produced, it must provide a sworn verification



                                                       54
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 55 of 60 PageID #: 4150




   reflecting that.

           The Court also disagrees with Phoenix’s assertions that producing responsive documents

   would “further delay the litigation.” The parties’ refusal to comply with their discovery obligations

   and to compromise with one another has continuously impeded progress in this case. Because this

   objection is unsound, Phoenix must produce any documents it is withholding on this basis and, if

   it now claims that all responsive documents have been produced, it must provide a sworn

   verification to that effect.

                        3. Phoenix’s Reference to Previous Document Productions

           In responding to Trading Corp.’s second set of RFPs, Phoenix referenced its “previously

   produced” responsive documents multiple times. Defendants take issue with Phoenix not

   sufficiently identifying the documents it allegedly previously produced. (DN 185, at pp. 33-34).

   Phoenix once more argues that Defendants have produced no evidence that it has not organized its

   document production. (DN 190, at p. 29). Phoenix explains that Defendants’ second set of RFPs

   were largely duplicative of their prior requests and that Phoenix had already produced a significant

   portion of the requested documents. (Id.).

           Based on the analysis in section (IV)(B)(10) above, the Court again finds Phoenix’s broad

   reference to previously produced documents to be insufficient. It is Phoenix’s burden, not

   Defendants’, to demonstrate that responsive documents were produced as they are kept in the usual

   course of business or were organized and labeled to correspond to Defendants’ RFPs as required

   by Rule 34. Phoenix did not meet this burden, and, contrary to Phoenix’s assertions, Defendants

   produced evidence that Phoenix’s production was neither organized nor labeled to correspond to

   Defendants’ RFPs. (DN 201, at pp. 25-26 (citing DN 201-2)). Where Phoenix is relying on

   documents it previously produced, it must identify them by bates-label number.



                                                    55
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 56 of 60 PageID #: 4151




                  D. Phoenix’s Responses to Trading Corp.’s Request for Admissions

          Defendants lastly argue that Phoenix’s responses to their Requests for Admissions (RFAs)

   did not comply with the Federal Rules. (DN 185, at pp. 34-35). Federal Rule of Civil Procedure

   36 provides that a party may submit written requests to the other party to admit “the truth of any

   matters within the scope of Rule 26(b)(1) relating to: (A) facts, the application of law to fact, or

   opinions about either; and (B) the genuineness of any described documents.” Fed. R. Civ. P.

   36(a)(1)(A)-(B). If the answering party does not admit a matter, its answer “must specifically deny

   it or state in detail why the answering party cannot truthfully admit or deny it.” Id. (a)(4). Denials

   must fairly respond to the substance of the matter and if the answering party asserts lack of

   knowledge or information as its reason for failing to admit or deny, it must state “that it has made

   reasonable inquiry and that the information it knows or can readily obtain is insufficient to enable

   it to admit or deny.” Id.

          Defendants claim several of Phoenix’s denials are misleading and do not fairly respond to

   the substance of the matter. (DN 185, at p. 35). Specifically, Defendants point to Phoenix’s denial

   that Mr. Chudnovets and Coralina were not expressly named parties to the distributor agreements

   at issue and explanation that they were, in essence, parties to such agreements due to Phoenix’s

   alter-ego theory. (Id.). Defendants assert this answer is a legal contention, not appropriate in

   response to an RFA. (Id.). Phoenix responds that it denied the request because it was concerned

   with how Defendants would use such an admission given that the term “expressly” is not defined.

   (DN 190, at pp. 29-30).

          The RFAs at issue asked Phoenix to admit that Mr. Chudnovets and Coralina were not

   expressly named as parties to any contract at issue in this litigation. (DN 185-14, at pp. 1-4). As to

   Mr. Chudnovets, Phoenix responded: “Deny. Chudnovets signed the 2009 Distributor Agreement



                                                    56
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 57 of 60 PageID #: 4152




   on behalf of CETCO Technology, and since Chudnovets is the alter ego of CETCO Technology

   and CETCO Trading, he is in his individual capacity bound by the terms of said Agreement, as

   well as the 2012 Distributor Agreement with CETCO Trading.” (Id. at p. 2). Phoenix similarly

   denied the RFAs regarding Coralina, stating Coralina was the alter ego of CETCO Trading and

   CETCO Technology and was previously owned by CETCO Technology, making Coralina a party

   to and bound by the terms of the 2009 and 2012 distributor agreements. (Id. at p. 3).

             Motions to compel are generally not the proper vehicle for proving the falsity of a party’s

   response to a request for admission. See Roden v. Floyd, No. 2:16-cv-11208, 2019 WL 1098918,

   at *5 (E.D. Mich. Mar. 8, 2019). But the term “expressly” as used in Defendants’ RFAs is not

   undefined or open to interpretation. In Merriam-Webster’s dictionary, “expressly” is defined as

   “in an express manner” or “in definite and distinct terms.” Merriam-Webster Online Dictionary

   (2020);     https://www.merriam-webster.com/dictionary/expressly        (derived   from    Merriam-

   Webster’s Collegiate Dictionary 11th ed.). Defendants’ RFAs, therefore, ask whether Mr.

   Chudnovets or Coralina were definitely and distinctly named in the 2009 and 2012 distributor

   agreements or any other contracts in the litigation. Phoenix’s answers include inferences and legal

   arguments based on the allegations in its Complaint. Perplexingly, Phoenix’s explanation that Mr.

   Chudnovets and Coralina were parties to the agreements because they are alter egos of Technology

   Corp. and Trading Corp. contradicts its denial that the parties were “expressly” named. Without

   determining the truthfulness of Phoenix’s response, the Court will require Phoenix to amend its

   answers to RFA Nos. 1-11 using the dictionary definition of “expressly” as stated above.

             Defendants also take issue with Phoenix’s answer to RFA Nos. 15 and 16 that it could not

   admit or deny because it was unable to understand the requests. (DN 185, at p. 35). Phoenix’s

   failure to state in detail why the matter could not be admitted or denied, Defendants assert, violates



                                                     57
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 58 of 60 PageID #: 4153




   Rule 36’s requirements. (Id. at pp. 35-36). Phoenix did not respond to this argument. The Court

   agrees with Defendants that Phoenix’s answers do not comply with Rule 36(a)(4)’s requirement

   that an answering party must state in detail why it cannot truthfully admit or deny a request.

   Phoenix merely stating that it “is not able to understand the Request” does not suffice.

   Accordingly, Phoenix must amend its answers to RFA Nos. 15 and 16 to provide a detailed

   statement as to why it cannot admit or deny these Requests.

                                            IV. SANCTIONS

          Both parties request sanctions against the other side for the behavior discussed above.

   Phoenix requests its reasonable attorney’s fees due to Defendants’ intentional failure to comply

   with the Court’s March 19, 2019 Order and repeated refusals to comply with Phoenix’s relevant

   discovery requests. (DN 182, at pp. 53-54). Defendants request attorney’s fees for the reasonable

   expenses it incurred in making their motion to compel. (DN 185, at p. 36).

          When a motion to compel is granted, the Court must require the party whose conduct

   necessitated the motion, the attorney advising that conduct, or both, “to pay the movant’s

   reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P. 37

   (a)(5)(A). The Rule excepts payment of such expenses from this mandatory provision if “the

   opposing party’s nondisclosure, response, or objection was substantially justified” or “other

   circumstances make an award of expenses unjust.” Id. (a)(5)(A)(ii)-(iii). When a motion to compel

   is granted in part and denied in part, the Court may, after giving the parties an opportunity to be

   heard, apportion the reasonable expenses for the motion. Id. (a)(5)(C).

          In this drawn-out litigation, an award of expenses to either party is neither just nor practical.

   Both sides are at fault in failing to comply with their discovery obligations and unreasonably

   delaying the discovery period. Their multiplicity of motion papers was necessitated only by a



                                                     58
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 59 of 60 PageID #: 4154




   mutual failure to cooperate. Moreover, the competing motions to compel are replete with

   hypocritical arguments To name a few: both sides responded to discovery requests using

   impermissible boilerplate objections, then objected to the other side doing so (DN 182, at p. 43;

   DN 185, at pp. 29-30); both sides have missed or ignored deadlines but objected to the other side

   doing so (DN 182, at pp. 43-44; DN 185, at pp. 28-29); both sides waited until responding to a

   motion to compel to assert substantive objections, but objected to the other side doing so (DN 199,

   at p. 16; DN 201, at p. 20); and both sides have objected to appropriate time periods for discovery

   requests, while objecting to the other side doing so (DN 182, at p. 42; DN 185, at p. 30-32).

          Were the Court to award expenses based on the deficiencies from both sides discussed in

   this Opinion, the sanctions imposed would tend to cancel each other out and would not be an

   effective deterrent for future dilatory behavior in this litigation. Imposing sanctions would likely

   encourage non-compliance, heighten tensions between the parties, and further stall the litigation.

   See, e.g., Hahn Acquisition Corp., v. Hahn, 137 F. Supp. 2d 895, 900 (E.D. Mich. Mar. 29, 2001)

   (declining to impose sanctions despite both sides’ “hyperactive litigiousness” warranting

   sanctions). In declining to award fees, however, the Court is not condoning the parties’ combative

   behavior. There is a difference between zealously representing the interests of one’s client and

   wholly refusing to cooperate with opposing counsel.

          The Court will give the parties thirty days to comply with the directives of this Opinion

   and provide opposing counsel with outstanding discovery. The Court trusts the parties will rise

   above their past behavior and work agreeably to ensure the Court’s directives are met. Because

   discovery ended months ago, the Court warns the parties that it will not entertain further motion

   practice on these issues or further extensions. The case has been stalled in discovery for too long

   and must move toward resolution. Either side’s failure to comply will result in sanctions.



                                                   59
Case 3:16-cv-00024-CHB-RSE Document 207 Filed 03/19/21 Page 60 of 60 PageID #: 4155




                                             V. ORDER

   IT IS THEREFORE ORDERED as follows:

         (1) Phoenix’s Motion to Compel (DN 182) is GRANTED IN PART and DENIED IN

             PART as outlined in Section III. Unless otherwise specified in the Opinion,

             Defendants will have thirty (30) days to conduct additional searches, produce

             additional discovery, provide sworn verifications, and update their privilege log.

                a. Phoenix’s Request to Extend its Rebuttal Expert Deadline is DENIED.

                b. Phoenix’s Request for Attorney’s Fees is DENIED.

         (2) Defendants’ Motion to Compel (DN 185) is GRANTED IN PART AND DENIED

             IN PART as outlined in Section IV. Unless otherwise specified in the Opinion,

             Phoenix will have thirty (30) days to conduct additional searches, produce additional

             discovery, provide sworn verifications, identify documents previously produced by

             bates-label number, supplement its responses to disputed RFAs, and, if necessary,

             provide a privilege log.

                a. Defendants’ Request for Attorney’s Fees is DENIED.

         (3) All Motions to Exceed Page Limitations (DN 184; DN 192; DN 195; DN 198; DN

             200) are GRANTED.

         (4) All Motions to Seal Exhibits (DN 181; DN 183; DN 191; DN 202) are GRANTED.

         (5) The Court will hold a telephonic conference on April 2, 2021, at 10:00 AM. The

             parties shall participate using the following dial-in information: 1-888-808-6929,

             Access Code: 2887606.

                     March 18, 2021



   Copies:      Counsel of Record

                                                 60
